Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 1 of 64 PageID #: 10




                          Exhibit 1
Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 2 of 64 PageID #: 11

                                                                      Service of Process
                                                                      Transmittal
                                                                      11/12/2020
                                                                      CT Log Number 538579783
 TO:      Patrick Gillham
          Fox Corporation (Ny)
          2121 AVENUE OF THE STARS FL 9
          LOS ANGELES, CA 90067-5010

 RE:      Process Served in Delaware

 FOR:     Fox News Network, LLC (Domestic State: DE)




 ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

 TITLE OF ACTION:                 MICHAEL AVENATTI, PLTF. vs. FOX NEWS NETWORK, LLC, ETC., ET AL., DFTS.
 DOCUMENT(S) SERVED:              -
 COURT/AGENCY:                    None Specified
                                  Case # N20C11102MMJ
 ON WHOM PROCESS WAS SERVED:      The Corporation Trust Company, Wilmington, DE
 DATE AND HOUR OF SERVICE:        By Process Server on 11/12/2020 at 15:01
 JURISDICTION SERVED :            Delaware
 APPEARANCE OR ANSWER DUE:        None Specified
 ATTORNEY(S) / SENDER(S):         None Specified
 ACTION ITEMS:                    CT has retained the current log, Retain Date: 11/12/2020, Expected Purge Date:
                                  11/17/2020

                                  Image SOP

                                  Email Notification, Patrick Gillham patrick.gillham@fox.com

                                  Email Notification, Joy Dumlao joy.dumlao@fox.com

                                  Email Notification, Christopher Reed chris.reed@fox.com

 SIGNED:                          The Corporation Trust Company
 ADDRESS:                         1209 N Orange St
                                  Wilmington, DE 19801-1120
 For Questions:                   866-401-8252
                                  EastTeam2@wolterskluwer.com




                                                                      Page 1 of 1 / RG
                                                                      Information displayed on this transmittal is for CT
                                                                      Corporation's record keeping purposes only and is provided to
                                                                      the recipient for quick reference. This information does not
                                                                      constitute a legal opinion as to the nature of action, the
                                                                      amount of damages, the answer date, or any information
                                                                      contained in the documents themselves. Recipient is
                                                                      responsible for interpreting said documents and for taking
                                                                      appropriate action. Signatures on certified mail receipts
                                                                      confirm receipt of package only, not contents.
        Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 3 of 64 PageID #: 12


                                                               O.Wolters Kluwer

                          PROCESS SERVER DELIVERY DETAILS




Date:                        Thu, Nov 12, 2020

Server Name:                 Parcels Inc.




Entity Served                FOX NEWS NETWORK, LLC

Agent Name                   THE CORPORATION TRUST COMPANY

Case Number

J urisdiction                DE




   0 1 1 0 0 111 01 1 H 11 1 1 0
                                                            \
   Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 4 of 64 PageID #: 13




                             SEITZ VAN OGTROP & GREEN,P.A.
                                        ATTORNEYS AND COUNSELORS Al LAW



   BERNARD A. VAN OGTROP                 Writers Direct Dial:(302)888-7604            JAMES S. GREEN,JR.
   JAMES S. GREEN,SR.                 Writers E-Mail Address: khill@svglaw.com           JARED T. GREEN
   R. KARL HILL                                   www.svglaw.com

                                               November 12, 2020




CEoxNews Network,_LLC
 c/o Corporation Trust Company (registered agent)
 1 209 Orange Street
 Wilmington, DE 19801

          RE: Michael Avenatti vs. Fox*NewsiNetwork; LLC kit al.

   Dear Sirs:

           Please be advised that hard copy documents and materials, as well as Electronically
   Stored Information ("ESP), have been-determined to be relevant in this matter and you are being
   given notice that you are hereby required to preserve all such information as described herein.
   This preservation notice and the description of potentially relevant information shall in no way
   constitute the entirety of the information you are obligated to preserve, only a minimum
   requirement based on our current understanding of your systems and processes, as well as
   computer systems in general. These systems may be owned or maintained by you, your
   employees, third parties or contractors. Any information you deem potentially relevant in
   addition to any noted herein shall be preserved.

                                  OBLIGATION TO PRESERVE

           Information and electronic data have been deemed relevant or potentially relevant itighis
   matter. As a result, you have a duty to take all reasonable steps to preserve any and all
   information, documents, materials, documents, and electronic information potentially relevant to
   this
   matter.

           Electronically stored data in particular can easily be altered, deleted or otherwise
   changed. Your obligation to preserve relevant and potentially relevant ESI includes, but is not
   limited to:

  • Halting any process that destroys data, including but not limited to data destruction procedures
  (manual or automatic) and backup cycling.




                                  I                                               I
   222 DELAWARE AVENUE,Surre 1500 P.O. Box 68 I WILMINGTON,DE 19899 I(302)888-0600 FAX(302)888-0606
Case 1:20-cv-01541-SB
                   r:a Document 1-1 Filed 11/16/20 Page 5 of 64 PageID #: 14




• Preservation of all relevant or potentially relevant hardware.

• Preserve any and all systems used to make data readable or usable including, but not
limited to, passwords, encryption schemes, proprietary hardware or databases, or
specialized software or hardware needed to render data readable.

                                      DATA REQUESTED

       Preservation of all EST that is relevant or potentially relevant to this matter is required.
This ESI includes, but is not limited to, documents, spreadsheets, user created files, text
messages, encrypted messages (i.e. WhatsApp, Signal, Telegram, etc.), instant messages, direct
messages, tweets, Facebook messages and postings, email and other communications, schedules
and calendars, intemet usage data and system files and logs in your possession, the possession of
your employees or third parties or contractors.

Electronically Stored Files — You are required to preserve, among other things:

• Active data (data readily available to a uscr)including, but not limited to:

       — Word processing and text documents
       — Research packets
       — Spreadsheets
       — Calendar or scheduling entries
       — PDF documents
       — Forms
       — Notes and collections of text or other data created or assembled by a user
       — Presentations
       — Graphs and charts
       — Audio or video files
       — Collaborative documents stored locally or otherwise

• Archive data (backups, local or otherwise).

• Deleted data (data deleted by a user or a system process but still recoverable through forensic
methods).

• Media used to house active data and media used to house backup data as well as any hardware
specifically required to access the media(hard disk drives, tape drives, magneto-optical drives,
etc.).

• Cloud/Internet data stored on remote servers, computers or other storage devices not in your
immediate control that synchronize with, or are accessible from, one or more devices used by
you or members of your organization including any recoverable deleted data available at the time
of receipt of this notice.




222 DELAWARE AVENUE,SUITE 15001 P.O. Box 681 WILMINGTON, DE 198991(302)888-06001FAx(302)888-0606
Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 6 of 64 PageID #: 15




Email - You are required to preserve all email data relevant to or potentially relevant to this
matter in its original electronic format.

Text Messages, Encrypted Messages, Direct Messages, Instant Messages - You are required to
preserve all text messages, encrypted messages, direct messages, and instant messages relevant
to or potentially relevant to this matter in its original electronic format.

Tweets and Social Media Posts - You are required to preserve all tweets and social media posts
relevant to or potentially relevant to this matter in its original electronic format.

Devices and Hardware - You are required to preserve all electronic devices that contain data
relevant or potentially relevant to this matter, whether currently in use or not including any and
all portable devices (i.e. cell phones or tablets) that contain or may contain relevant or potentially
relevant data. No hardware devices .containing relevant or potentially relevant data shall. be
destroyed, disposed of, repurposed or altered in any way that could cause damage or alterations
to the electronically stored data contained within them.

Internet Usage Data - You are required to preserve any and all internet usage data stored locally
or otherwise including but not limited to browser logs, history data and internet "cookies".

System Files and Logs — You are required to preserve any and all system files and logs generated
on or relating to individual computer systems and their usage.


                             PRESERVATION REQUIREMENTS

You are required to preserve the above items as they include or pertain to:

       • Specific, relevant persons or groups, including, but not limited to: Michael Avenatti,
       Stephanie Clifford (a/k/a Stormy Daniels), and Julie Swetnick

       • Specific, relevant topics or keywords, including, but not limited to: Michael Avenatti,
       Stephanie Clifford (a/k/a Stormy Daniels), Julie Swetnick, arrest, and domestic violence

       • Specific, relevant time frames or dates, including, but not limited to: February 2018 to
       the present.

                                         COMPLIANCE

        In order to demonstrate compliance with your duty to preserve ES!, you must maintain a
log of all alterations or deletions of data made to any ESI location, device or file indicating when
the change was made, specifics of the content of the change, the reason for the change and who
made the change.

        Any and all physical devices, hard drives, cell phones, tablets, computer systems and
other sources of ES1 that contain relevant or potentially relevant data shall be listed on a chain of



222 DELAWARE A VeNUE,SurrE 15001 P.O. Box 681 WILMINGTON, DE 198991(302)888-06001 FAX(302)888-0606
Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 7 of 64 PageID #: 16




custody document indicating the location of the item, the custodian of the item and any unique
identifying information for the item such as a model and serial number.

        An electronic data and ESI created after receipt of this letter that qualifies per the content
of this letter for preservation shall be preserved in accordance with the steps outlined herein to
ensure proper preservation.

        Compliance with this preservation request extends to all possible custodians, including
employees, anchors, on-air talent, vendors, third parties, contractors and others who may be in
possession of relevant or potentially relevant ESI, whether listed in this document or not. You
shall forward a copy of this request to any such parties immediately.


                                       Very truly yours,



                                       R. KARL HILL

RKH/cw
Enclosure




222 DELAWARE AVENUE,SUITE 15001 P.O. Box 681 WILMINGTON, DE 198991(302)888-06001 FAX(302)888-0606
Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 8 of 64 PageID #: 17

                                              EFiled: Nov 12 2020 09:47A
                                              Transaction ID 66103237
              IN THE SUPERIOR COURT OF THE STAffateNa1t42OW410102 MMJ

MICHAEL AVENATTI,

        Plaintiff,
v.                                                   C.A. No.

FOX NEWS NETWORK,LLC,
a Delaware Limited Liability Company; :
SEAN HANN1TY; LAURA INGRAHAM; :                      JURY TRIAL DEMANDED
MARIA BARTIROMO;
HOWARD KURTZ;SHANNON BREAM; :
BRET BAIER; TRISH REGAN;
RAYMOND ARROYO; JON SCOTT; and :
LELAND VITTERT,

        Defendants.
                                              SUMMONS
THE STATE OF DELAWARE
TO:, PARCELS,INC.
YOU ARE COMMANDED:
      To summon the above-named defendant within 20 days after service hereof upon defendant,
exclusive of the day of service, defendant shall serve upon R. KARL HILL, ESQUIRE, plaintiffs
attorney, whose address is SEITZ, VAN OGTROP & GREEN, P.A., 222 Delaware Avenue, Wilmington,
DE 19899, an answer to the complaint (and, if an affidavit of demand has been filed, an affidavit of
defense).
        To serve upon defendant a copy hereof and of the complaint (and of the affidavit of demand if
any has been filed by plaintiff). Dated:
                                             ChiefDeputy Prothonotary
                                             Lisa Al Gonzalez


                                                Per Deputy

TO THE ABOVE-NAMED DEFENDANT:
        In case of your failure, within 20 days after service hereof upon you, exclusive of the day of
service, to serve on plaintiffs attorney named above an answer to the complaint (and, if an affidavit of
demand has been filed, an affidavit of defense),judgment by default will be rendered against you for the
relief demanded in the complaint(or
                                  :in the affidavit of demand, if any).



                                                ChiefDeputy Prothonotary
                                                Lisa M Gonzalez
       Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 9 of 64 PageID #: 18

                                                           EFiled: Nov 12 2020 09:47A
                                                           Transaction ID 66103237
                                                           Case No. N20C-11-102 MMJ
                                    SUPERIOR COURT
                        CIVIL CASE INFORMATION STATEMENT(CIS)

 COUNTY:     NEI KO SE                                 CIVIL ACTION NUMBER:

                                             Civil Case Code: CDEF
 MICHAEL AVENATTI,                           Civil Case Type: Defamation
            PLAINTIFF,                      (SEE REVERSE FOR CODE AND TYPE)
 V.
 FOX NEWS NETWORK,LLC,A DELAWARE             Name and Status ofParty Filing Document:
 LIMITED LIABILITY COMPANY,SEAN HANNITY;     PLAINTIFF
 LAURA INGFtAHAM,MARIA BARTIROMO,HOWARD
 KURTZ,SHANNON BREAM,BRET HAFER,TRISH        Document Type: (E.G., COMPLAINT,ANSWER WITH COUNTERCLAIM)
 REGAN,RAYMOND ARROYO,JON SCOTT AND          COMPLAINT
 LELAND VETTERT,                                       JURY DEMAND: El YES El No
              DEFENDANTS.

 ATTORNEY NAME(S):                           IDENTIFY ANY RELATED CASES NOW PENDING IN THE
 R. KARL HILL                                SUPERIOR COURT BY CAPTION AND CIVIL ACTION
                                             NUMBER,INCLUDING JUDGE'S INITIALS:
 ATTORNEY ID(s):
 DE 2747                                     EXPLAIN THE RELATIONSHIP(S):
                                             OTHER UNUSUAL ISSUES THAT AFFECT CASE
FIRM NAME:                                   MANAGEMENT:
SEITZ, VAN OGTROP & GREEN,P.A.
                                             OF ADDITIONAL SPACE IS NEEDED,PLEASE ATTACI I PAGES)
ADDRESS:
222 DELAWARE AVENUE,SUITE 1500
P.O. Box 68
WILMINGTON,DE 19801

 TELEPHONE NUMBER:
(302)888-0600
 Fax NUMBER:
(302)888-0606
 E-MAIL ADDRESS:
 KHILL@SVGLAW COM

THE PROTHONOTARY WILL NOT PROCESS THE COMPLAINT, ANSWER OR FIRST
RESPONSIVE PLEADING IN THIS MATTER FOR SERVICE UNTIL THE CASE INFORMATION
STATEMENT (CIS)IS FILED. THE FAILURE TO FILE THE OS AND TO HAVE THE PLEADINGS
PROCESS FOR SERVICE MAY RESULT IN THE DISMISSAL OF THE COMPLAINT OR MAY
RESULT IN THE ANSWER OR FIRST RESPONSIVE PLEADING BEING STRICKEN.
Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 10 of 64 PageID #: 19

                                                              EFiled: Nov 12 2020 09:47A
                                                              Transaction ID 66103237
                                                              Case No. N20C-11-102 MMJ
               IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


 MICHAEL AVENATTI,

        Plaintiff,
 v.                                                C.A. No.

 FOX NEWS NETWORK,LLC,
 a Delaware Limited Liability Company;
 SEAN HANNITY; LAURA INGRAHAM;                     JURY TRIAL DEMANDED
 MARIA BARTIROMO;
 HOWARD KURTZ;SHANNON BREAM; :
 BRET BAIER; TRISH REGAN;
 RAYMOND ARROYO; JON SCOTT; and :
 LELAND VITTERT,

        Defendants.


                                          COMPLAINT

        Comes now the Plaintiff, Michael Avenatti ("Mr. Avenatti"), by and through his

 undersigned counsel, for his Complaint and Juiry Demand against Defendants Fox News Network,

 LLC ("Fox News"), Sean Hannity ("Mr. Hannity"), Laura Ingraham ("Ms. Ingraham"), Maria

 Bartiromo("Ms. Bartiromo"), Howard Kurtz("Mr. Kurtz"), Shannon Bream ("Ms. Bream"), Bret

Baier ("Mr. Baier"), Trish Regan ("Ms. Regan"), Raymond Arroyo ("Mr. Arroyo"), Jon Scott

("Mr. Scott"), and Leland Vittcrt("Mr. Vittert"), to allege as follows:



                                    NATURE OF THE CASE

        1.      This lawsuit results from the purposeful and malicious efforts by Fox News and its

 leading on-air talent in and about mid-November 2018, and thereafter, to malign and defame Mr.

 Avenatti, and thus destroy his reputation and livelihood, and eliminate him as an adversary and

 threat to President Donald J. Trump. As set forth in detail herein, at all relevant times, Fox News
Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 11 of 64 PageID #: 20




operated as a de facto media and propaganda arm ofthe Trump White House and Trump campaign,

 with its anchors and executives keenly aware of the threat Mr. Avenatti posed to the Trump

Administration and the President's re-election effort. Indeed, in the months and days leading up

to the actions by the Defendants described below, Mr. Avenatti was widely seen by many of the

President's closest advisors, including those at Fox News such as Defendant Sean Hannity, as

Trump's fiercest critic, most vocal antagonist and the most significant obstacle to the President's

re-election. On September 28, 2018, shortly before the Defendants undertook their efforts to

destroy Mr. Avenatti's reputation as alleged herein, Mr. Steve Bannon,a frequent Fox News guest,

former Trump White House Chief Strategist and the leading architect and campaign strategist for

Trump's successful election campaign in 2016, stated on HBO in response to the question "Who

scares you?" as it related to Trump's re-election effort in 2020 that it was "Avenatti," because

"he's got a fearlessness, and he's a fighter. . I think he'll go through a lot of this field ... like a

scythe through grass. .. I don't think a professional politician is going to be there at the end of the

day, I've always said it's going to be someone like Oprah or an Avenatti. .. someone that's more

media savvy." Mr. Bannon further added that "If Bernie Sanders had an ounce of Avenatti's

fearlessness, he would have been the Democratic nominee [in 2016] and we would have had a

m uch tougher time beating him." Importantly, Mr. Bannon has been routinely touted by Fox News

and its on-air talent, including Defendant Hannity and Tucker Carlson, including as recently as

September 17, 2020, as one of the most insightful and knowledgeable Republican presidential

campaign strategists in modem times.

        2.      Less than two months later, Fox News and the individual Defendants, operating as
                                                                                                          1
smear merchants, succeeded in eliminating Mr. Avenatti as a threat, "cancelling" him, and

destroying his reputation by, among other things, repeatedly and maliciously engaging in
Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 12 of 64 PageID #: 21




defamation per se and falsely Mr. Avenatti of (a) having been charged with felony domestic

violence,(b)having been charged with assault,(c)committing the crime of domestic violence and

assault against a woman,resulting in charges,(d) leaving a woman with a bruised face and a black

eye;(e) yelling "She hit me first!" at the time of his arrest, and (I) engaging in acts of moral

turpitude, and then broadcasting all of those known lies to millions of people. Defendants

repeatedly ignored the most basic journalist standards because they wanted to advance their well-

known and easily documented animus and biased agenda against Mr. Avenatti and destroy his

reputation,especially among women. Defendants' actions were undertaken with actual malice and

were nothing short of a blatant, purposeful smear campaign that repeatedly demonstrated an

outrageous, conscious and reckless disregard for the truth and the rights of Mr. Avenatti,

warranting compensatory and punitive damages in an amount in excess of$250 million.

       3.      Purposely false and reckless speech has no value in society nor is it protected under

the Constitution or the law. There is no First Amendment right to lie and fabricate as part of a

malicious effort to destroy a man's life and reputation.



                                         THE PARTIES

       4.      Plaintiff Michael Avenatti is an individual.

       5.      Defendant Fox News Network, LLC ("Fox News") is a Delaware limited liability

company with its registered agent located on Orange Street in Wilmington, Delaware. Fox News

takes the citizenship of its member(s). Fox News has a sole member - Fox Television Stations,

LLC, also a Delaware limited liability company. At all relevant times, Fox News operated and

controlled the Fox News Channel, Fox Business and www.foxnews.com.
Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 13 of 64 PageID #: 22




        6.     Defendant Sean Hannity ("Mr. Hannay") routinely appears on television as on-air

talent for Fox News and, upon information and belief, is an employee of Fox News who undertook

each of the actions set forth herein in the course and scope of his employment with Fox News.

        7.     Defendant Laura Ingraham("Ms.Ingraham")routinely appears on television as on-

air talent for Fox News and, upon information and belief, is an employee of Fox News who

undertook each of the actions set forth herein in the course and scope of her employment with Fox

News.

        8.     Defendant Maria Bartiromo ("Ms. Bartiromo") routinely appears on television as

on-air talent for Fox News and, upon information and belief, is an employee of Fox News who

undertook each of the actions set forth herein in the course and scope of her employment with Fox

News.

        9.     Defendant Howard Kurtz("Mr. Kurtz") routinely appears on television as on-air

talent for Fox News and, upon information and belief, is an employee ofFox News who undertook

each of the actions set forth herein in the course and scope of his employment with Fox News.

        10.    Defendant Shannon Bream("Ms. Bream")routinely appears on television as on-air

talent for Fox News and, upon information and belief, is an employee of Fox News who undertook

each of the actions set forth herein in the course and scope of her employment with Fox News.

        1 1.   Defendant Bret Baier ("Mr. Baier") routinely appears on television as on-air talent

for Fox News and, upon information and belief, is an employee of Fox News who undertook each

of the actions set forth herein in the course and scope of his employment with Fox News

        12.    Defendant Trish Regan ("Ms. Regan") routinely appeared, at all relevant times, on

television as on-air talent for Fox News and, upon information and belief, was an employee of Fox
Case 1:20-cv-01541-SB
           k‘.        Document 1-1 Filed 11/16/20 Page 14 of 64 PageID #: 23




News who undertook each ofthe actions set forth herein in the course and scope ofher employment

with Fox News.

        13.    Defendant Raymond Arroyo (Mr. Arroyo") routinely appears on television as on-

air talent for Fox News and, upon information and belief, is an employee of Fox News who

undertook each of the actions set forth herein in the course and scope of his employment with Fox

News.

        14.    Defendant Jon Scott ("Mr. Scott") routinely appears on television as on-air talent

for Fox News and, upon information and belief, is an employee of Fox News who undertook each

ofthe actions set forth herein in the course and scope of his employment with Fox News.

        15.    Defendant Leland Vittert ("Mr. Vittert") routinely appears on television as on-air

talent for Fox News and, upon information and belief, is an employee of Fox News who undertook

each of the actions set forth herein in the course and scope of his employment with Fox News.



                                JURISDICTION AND VENUE

        16.    Jurisdiction and venue before this Court are proper because Defendant Fox News

Network, LLC is a resident of the State of Delaware with its registered agent located in

Wilmington, Delaware, conducts business in this State and within New Castle County, and is

subject to the statutes and common law of this Court; each of the remaining Defendants were, on

information and belief, at all relevant times employees, agents and/or affiliates of Defendant Fox

News Network, LLC, had substantial and continuing contacts with the State of Delaware, and

undertook all ofthe actions and conduct herein alleged in the course and scope oftheir employment

with Fox News; and a substantial part of the events or omissions giving rise to this action occurred

within the State of Delaware and the City of Wilmington.




                                                 5
Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 15 of 64 PageID #: 24




        17.    Moreover,on information and belief, at all relevant times,all Defendants transacted

and conducted business within the State of Delaware; derived substantial revenue from services

used and business within the State of Delaware; expected or should have expected their acts to

have consequences within the State of Delaware; and purposely availed themselves of the privilege

of conducting activities and business within the State of Delaware, thus invoking the benefits and

protections of its laws.

                                 FACTUAL ALLEGATIONS.

       18.     Paragraphs 1 through 17 above are incorporated herein by reference.

   A. Mr. Avenatti

        19.    Mr. Avenatti graduated from high school in St. Louis, Missouri in 1989 and later

became the first person in his family to graduate college, earning a Bachelor of Arts degree from

the University of Pennsylvania. He subsequently attended George Washington University Law

School, where he was a member of the law review and graduated order ofthe coif, first in his class.

Mr. Avenatti obtained both his undergraduate degree and his law degree by putting himself through

school after his father was unexpectantly downsized in 1989 by a large corporation where he had

worked for over 31 years.

       20.     In 2000, after passing the bar exam on his first attempt, Mr. Avenatti became a

licensed attorney.

       21.     In 2007, Mr. Avenatti was recognized out of thousands of attorneys in his state as

one of the top 20 attorneys under the age of40.

       22.     In 2008, Mr. Avenatti obtained a $41 million jury verdict for three clients in New

Brunswick, New Jersey who had been defrauded out of their life's work.

       23.     In 2009, Mr. Avenatti was voted by his peers as the Trial Lawyer of the Year.




                                                  6
Case 1:20-cv-01541-SB Document
                            • 1-1 Filed 11/16/20 Page 16 of 64 PageID #: 25




       24.     In 2010, George Washington University Law School honored Mr. Avenatti with its

prestigious "Recent Alumni Achievement Award." Prior to this honor, the law school had placed

Mr. Avenatti on its Board of Advisors and had also named an annual award to a graduating student

after Mr. Avenatti — the "Michael J. Avenatti Award for Excellence in Pre-Trial and Trial

Advocacy."

       25.     In 2011, Mr. Avenatti settled a malicious prosecution case on behalf of two

individual clients for $39,000,000, an amount believed to be one ofthe largest results ever obtained

in such a case nationwide.

       26.     In the middle of a jury trial in 2014, Mr. Avenatti settled a class action he had

brought against a publicly traded company on behalf ofJewish families whose loved ones' remains

had been removed from plots in a cemetery and dumped in a mass grave, all in the name of profits.

Tragically, many of those remains belonged to individuals who had managed to survive the

Holocaust and who had been freed from Nazi concentrations camps at the end ofthc Second World

War. After extensive work in the case, Mr. Avenatti procured a settlement for his clients valued

at approximately $85 Million. The case was featured on 60 Minutes in 2012 in a story titled "Final

Resting Place."

       27.     In April 2017, Mr. Avenatti obtained a $454 million jury verdict in Federal District

Court on behalfofdoctors, nurses and first responders after they were sold fraudulent and defective

personal protective equipment during the Ebola pandemic by one of the largest publicly traded

companies in the world. As a result of the verdict, defective personal protective equipment(PPE)

was removed from the United States National Stockpile in 2017, ensuring the safety of hundreds

of thousands healthcare workers in the future (i.e. during the current COVID19 pandemic). That

case was also featured on 60 Minutes ("Strike-Through") and subsequently led to Mr. Avenatti
Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 17 of 64 PageID #: 26




being awarded the national Public Justice Trial Lawyer of the Year Award, an annual award given

to the attorney(s) who made the greatest public contribution to the public interest within the

preceding year by trying or settling a precedent setting, socially significant case.

       28.     In sum, between June 2000 and February 2018, when he first met Stephanie

Clifford (a/Ida Stormy Daniels), Mr. Avenatti obtained over $1 Billion in verdicts and settlements

for his clients as lead counsel, including numerous verdicts and settlements in excess of

$10,000,000. He had successfully represented clients before various courts and juries throughout

the United States and received extensive local and national press coverage for his work. Most

importantly, he had accomplished significant change for the greater good.

       29.     Indeed, at all relevant times, Mr. Avenatti was a real trial attorney, with real clients

and real successes and was not, despite the later repeated bogus claims of Defendant Fox News,

some "TV lawyer" or "porn lawyer" who was "drunk on his first fifteen minutes offame."

   B. The Feud with President Trump

       30.     In approximately 2006, Mr. Trump engaged in a sexual liaison with Ms. Daniels,

an adult film actress. He was married at the time, with a four-month-old son at home.

       31.     On June 16, 2015, Mr. Trump announced his candidacy for President of the United

States; he officially became the Republican Party nominee on July 19, 2016.

       32.     On or about October 7,2016 - a month before the general election - the Washington

Post published online a video and accompanying audio in which Mr. Trump referred to women in

vulgar terms in a 2005 conversation with Billy Bush, the host ofAccess Hollywood.

       33.     Mr. Trump knew that in the wake of the Access Hollywood scandal, the Stormy

Daniels story would further threaten his chances in the general election. Over the course of the

next three weeks, Trump's personal attorney and "fixer," Michael Cohen,orchestrated a settlement




                                                 8
Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 18 of 64 PageID #: 27




that contained a non-disclosure agreement("NDA"), pursuant to which Cohen made a $130,000

payment to Daniels for the purpose of securing her ongoing silence with respect to her affair with

President Trump.

       34.     On or about January 12,2018, the Wall Street Journal first reported that Cohen had

arranged the hush payment to Ms. Daniels. Ms. Daniels subsequently hired Mr. Avenatti in

February 2018 to represent her against President Trump, and he quickly became Trump's chief

antagonist in the civil legal arena and in the court of public opinion.

       35.     In early 2018, Mr. Avenatti filed two lawsuits against President Trump on behalf

of Ms. Daniels. First, on March 6,2018, he filed an action against Trump in California state court

seeking to have the NDA declared unenforceable. That action was ultimately removed to the

United States District Court for the Central District of California. See Clifford v. Trump, at al.,

No. 18-cv-2217-SJP (C.D. CA). President Trump resisted efforts by Mr. Avenatti to take his

deposition, and then ultimately was forced to abandon his efforts to enforce the NDA against Ms.

Daniels, resulting in Ms. Daniels winning the case against him. Second, Mr. Avenatti filed an

action for defamation against Trump in response to a tweet by Trump that claimed Daniels was a

liar. See Clifford v. Trump, No. 18-cv-6893-SJO(C.D.CA)(transferred from SDNY). That action

was dismissed because the district court found that Trump's tweet was protected by the First

A mendment. Id. An appeal of the dismissal was later filed before the Ninth Circuit Court of

Appeals.

       36.     Through the exercise of Ms. Daniels' First Amendment right ofaccess to the courts

and his own First Amendment right to speak truth to power, these lawsuits gave Mr. Avenatti a

platform to expose, for the public's benefit, President Trump's misconduct, corruption and

mendacity. Mr. Avenatti developed and executed an extensive media strategy, and he was




                                                 9
Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 19 of 64 PageID #: 28




interviewed on television hundreds oftimes about the legal proceedings and President Trump. He

subsequently became the President's fiercest, most vocal critic and, according to many, the foil for

President Trump by beating him at his own game. He also became a significant, widely recognized

threat to Trump's presidency and re-election chances.

        37.     According to author Michael Wolff in his 2019 New York Times bestselling book

Siege Trump Under Fire, President Trump became obsessed with Mr. Avenatti, and "could not

get enough" of him. Trump marveled at Mr. Avenatti's media savvy and ability to control a news

cycle. He would consistently refer to Mr. Avenatti as "a killer," a complimentary term that had

been used by Trump's father to describe those he highly respected. President Trump routinely

called Mr. Avenatti "a star" and became convinced that he needed people to be tough like Avenatti,

"get up there with Avenatti" and go after him.

       38.     Although Cohen later admitted to making the hush-money payment, President

Trump lied to the American public when he denied knowing about it.

       39.     On August 21, 2018, Cohen pleaded guilty to an Information charging him with,

among other crimes, felony campaign finance violations related to the payment to Daniels. See

United States v. Cohen, 18-cr-602-WHP(S.D.N.Y.) Cohen admitted under oath that he committed

the campaign finance violations "in coordination with, and at the direction of" President Trump.

Phone records corroborate Cohen's public statements that Trump directed Cohen to pay the

$130,000 to Daniels as part of an effort to silence her.

       40.     Other records demonstrate that individuals close to the President, including his son,

Donald, Jr., and his close advisor, Hope Hicks, actively participated in the conspiracy, either

through the payment to Daniels, the reimbursements of Cohen and/or the cover-up of the crimes.
Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 20 of 64 PageID #: 29




Curiously, however, none of the other participants have been indicted, and the investigation

appears to be closed without any justification.

    C. Mr. Avenatti's Potential Candidacy

       41.     In approximately July 2018, after consulting with senior and influential members

and political consultants of the Democratic and Republican parties, Mr. Avenatti publicly

announced his intention to consider a 2020 candidacy for the White House and began travelling

the country to raise money for down-ballot Democratic candidates.

       42.     As part of those efforts, in August 2018, Mr. Avenatti spoke at the annual Wing

Ding Dinner in Iowa,an event widely known for its prominence among leading Democrats seeking

the presidency. Mr. Avenatti's appearance resulted in extremely positive media coverage of his

potential candidacy, including in The Guardian, New York Times, Des Moines Register, and on

CNN and NBC News. For instance, on August 11, 2018, The Guardian reported that "Michael

Avenatti could become the second person to go from cable news fixture to President. Speaking to

a crowd of activists at the Iowa Democratic Wing Ding event, Avenatti left the room electrified.

The lawyer, who is exploring a potential presidential bid, turned what has been a sleepy

presidential pre-season so far upside down. The lawyer for Stormy Daniels has become a national

sensation . . . While Democratic activists like Avenatti on television, they love[d] his live show

Friday. They clapped and cheered and flocked to him for selfies afterwards in a mob scene. Jeff

Link, a top Democratic operative in the state, who was spending the day accompanying Avenatti,

said the only comparison he had ever witnessed was Barack Obama's first visit to the state in 2006

. . . Avenatti drew repeated standing ovations as he called for a vigorous, aggressive Democratic

response to Trump ...[A]former Obarna and Sanders supporter said, "I haven't been this excited

since JFK." The New York Times stated that Mr. Avenatti had received "a thunderous ovation at




                                                  11
Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 21 of 64 PageID #: 30




 the end of his speech, notably louder than the applause for the nights' other speakers ..." NBC

 News reported the thoughts of an Iowa caucus goer, "Ordinarily, a Joe Biden-type of person

 would've been my candidate, but what [Avenatti] said tonight was exactly what I thought before

I came . . We do need a fighter and he could stand up to Trump." This press coverage was

followed by similar stories after Mr. Avenatti attended events in South Carolina, Florida, Ohio,

New Hampshire, Nevada, California, and elsewhere.

        43.     During the Fall of 2018, Mr. Avenatti was routinely referred to as the most

significant Democratic threat to President Trump and his continued presidency by the media and

political analysts on the left and the right. For example, on September 28, Mr. Steve Bannon told

Bill Maher on Real Time with Bill Maher that Mr. Avenatti was the biggest threat to Mr. Trump's

re-election effort in 2020. Mr. Bannon, a frequent Fox News guest, has been repeatedly trumpeted

by Fox News and Tucker Carlson, including as recently as September 17, 2020, as a leading

presidential election strategist. Mr. Bannon,former Trump White House Chief Strategist and the

leading architect and campaign strategist for Trump's successful election campaign in 2016,stated

in response to the question "Who scares you?" as it related to Trump's re-election effort in 2020

that it was "Avenatti," because "he's got a fearlessness, and he's a fighter . . . I think he'll go

through a lot of this field . .. like a scythe through grass ... I don't think a professional politician

is going to be there at the end of the day, I've always said it's going to be someone like Oprah or

an Avenatti . .. someone that's more media savvy." Mr. Bannon further added that "If Bernie

Sanders had an ounce of Avenatti's fearlessness, he would have been the Democratic nominee [in

20161 and we would have had a much tougher time beating him." Conservative pundit Ben

Shapiro and other Republican analysts likewise predicted that Mr. Avenatti would win the

Democratic nomination were he to run and could displace Mr. Trump from office.




                                                  12
Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 22 of 64 PageID #: 31




          44.   Not surprisingly, President Trump did not take kindly to Mr. Avenatti's continued

 advocacy for Ms. Daniels,his consistent exercise of his constitutional rights in calling out Trump's

corruption, or Mr. Avenatti's potential candidacy for 2020. Trump told those around him that he

 was concerned that he was being "outplayed" in the media by Mr. Avenatti and that Mr. Avenatti

"is not your average weak democrat","he's a brawler who is really good on TV","he could go toe

to toe with me in debates", and "be really tough." In further response, he attacked Mr. Avenatti

publicly during rallies (referring to Mr. Avenatti as "Aviante"),in press statements and using social

 media.

          45.   In addition to the personal attacks from President Trump,Trump's surrogates,close

advisors and family members likewise engaged in a near constant effort to silence and smear Mr.

Avenatti, including though the use of a juvenile moniker — "The Creepy Porn Lawycr" — and the

spreading offalse information about Mr. Avenatti by way ofsocial media and "leaks" to the press.

These attempts included near constant personal attacks by the President's son, Donald Trump Jr.,

the same individual at the center of the Michael Cohen case who inexplicably remains unindicted,

and a close personal friend of certain of the Defendants, including Defendant Hannity.

          46.   On information and belief, President Trump contacted various friends and political

advisors in the Fall of2018 by telephone and asked whether they believed Mr. Avenatti could beat

him in a head to head matchup for the presidency in 2020.

          47.   On October 13, 2018, Mr. Avenatti authored an op-ed in the New York Times titled

"The Case for Indicting the President" in which Mr. Avenatti argued for the immediate indictment

of President Trump as a result of his criminal involvement in the hush-money scandal.

          48.   On October 30, 2018, Politico reported in an article titled "These are the Six

Democrats Leading the 2020 Media Primary," that Mr. Avenatti was one of the top democrats
Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 23 of 64 PageID #: 32




dominating the discussion regarding 2020. Politico added that Mr. Avenatti had been mentioned

in over 70,000 print and online news stories in the prior three months alone, and had appeared in

more social media posts during those three months than any other perspective Democratic

candidate for President, including former Vice President Joe Biden, Senator Kamala Harris,

Senator Bernie Sanders, and Senator Elizabeth Warren.

       49.     As of November 14, 2018, Mr. Avenatti had not formally declared himself to be a

candidate for President.

    D. Defendant Fox News

       50.     Fox News is a multi-billion-dollar organization that has been the most watched

cable news network in America for over a decade. It is also the most watched cable network on

television and routinely outperforms the three major American networks(ABC, CBS and NBC)

for ratings, with many of its shows drawing millions of viewers every hour, especially in

primetime. For instance, Defendant Hannity's show Hannity averages over 4,000,000 viewers

each night. Indeed, millions of viewers tune-in to Fox News each day for facts and information,

and over 60 million people watch Fox News every month. The network is regularly regarded as

the most powerful and influential news organization in the United States, if not the World. Its

profits routinely exceed $2 Billion each year.

       51.     At all relevant times, Fox News was a traditional media source and was not akin to

a chat room or blog found on the Internet. In addition, Fox News maintained a "standards

department" that controlled the content of its programming, as well as the statements of fact Fox

News and its on-air talent reported and broadcast.

       52.     In the months and years leading up to the conduct alleged herein, Fox News and

certain of the Defendants routinely claimed that it was and is the most reliable news source in
Case
 .    1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 24 of 64 PageID #: 33
     ....




America. For instance, on February 5,2010, the founder of Fox News, Roger Ailes, declared that

Fox News was premised on the core principle "We report, you decide. Fair and balanced."

Thereafter, Fox News repeatedly used this statement to describe its network and reporting to tens

of millions of people. In addition, Fox News and certain of the Defendants routinely claimed

during all relevant times that Fox News and their reporting was the "Most Trusted, Most Watched"

on television. Moreover,Fox News and certain ofthe Defendants repeatedly stated to their viewers

during all relevant times that Fox News is "Real News." Further, at all relevant times, the most

influential owner of Defendant Fox News, Rupert Murdoch, publicly described it as "the most

important media outlet in America."

         53.   Beginning no later than early 2017 and continuing up through November 2018,Fox

News and the Defendants routinely and publicly mocked and derided other news networks and

print publications as reporting "fake news," being part of the "fake news establishment," and as

unreliable sources for facts and information as to breaking stories and news events. In other words,

Fox News and Defendants purposely created and fostered the perception and belief among tens of

millions of Americans that if they wanted to know "the truth" and the "real facts" relating to an

event or an individual, Fox News was the only network and news source that could be relied on to

provide true and accurate reporting of the truth and the facts. As detailed herein, this was patently

false.

         54.   At all relevant times, Defendant Fox News served as a de facto media arm of the

Trump campaign and Administration and engaged in propaganda to benefit President Trump and

his re-election efforts. This conduct included, but was not limited to, Defendant Fox News and

the individual Defendants purposely deceiving their viewers and the American public by(a)stating

things as fact that Fox News knew not to be true;(b)concealing facts damaging to President Trump




                                                 15
Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 25 of 64 PageID #: 34




 that Fox News knew to be true;(c) targeting enemies and adversaries ofPresident Trump through

 the broadcast of knowingly false and defamatory information and "facts;" and (d) utilizing a

 constant and consistent bias geared toward protecting Trump when reporting events involving

 and/or impacting the President.

        55.     At all relevant times, Fox News and the Individual Defendants, including but not

 limited to Defendants Hannity, Ingraham and Bartiromo, as well as Fox News employee Lou

 Dobbs, maintained close, improper personal relationships with(a) President Trump;(b) members

 of his family, including Donald Trump Jr. and Eric Trump;(c)Trump's closest political advisors;

 and(d)high ranking officials and officers of the Republican National Committee (collectively, the

"Trump Parties"). These relationships included the exchange of text messages, instant messages,

 direct messages, emails and/or phone calls relating to the issues and individuals impacting

 President Trump and his presidency.

        56.     At all relevant times, Defendant Hannity was referred to within Defendant Fox

 News as President Trump's "Shadow Chief of Staff' and "consigliere," titles Hannity proudly

 fostered and perpetuated. The patently improper relationship between Trump and Defendant

 Hannity included regular phone calls both before and after Defendant Hannity's Fox News show,

 during which Trump would recommend talking points and themes, and specify individuals and

 enemies that Trump wanted Defendants Hannity and Fox News to target.               This improper

 relationship extended to Defendant Hannity appearing at various Trump related political events,

 including on-stage with Trump at a "MAGA" political rally in Missouri on November 5, 2018

(only days before the defamation directed at Mr. Avenatti as alleged in detail herein), during which

 Defendant Hannity stated: "By the way, all those people in the back are fake news."
Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 26 of 64 PageID #: 35




       57.     In 2017, Defendants Fox News and Hannity were caught maliciously reporting

fabricated statements and "facts" relating to the death of Mr. Seth Rich, a 27-year-old Democratic

National Committee staffer. After evidence surfaced in May 2017 that Defendants Fox News and

Flannity had purposely peddled a knowingly false and unfounded conspiracy theory regarding the

tragic murder of Mr. Rich,including by falsely claiming they were relying on information obtained

from the Washington, D.C. police department, Fox News and Hannity were forced to retract their

defamatory statements and admit their duplicitous conduct. For instance, Defendant Fox News

admitted on May 23, 2017, "On May 16, a story was posted on Fox News website on the

investigation into the 2016 murder of DNC Staffer Seth Rich. The article was not initially

subjected to the high degree of editorial scrutiny we requirefor all of our reporting. Upon

appropriate review, the article was found not to meet those standards and has since been removed.

We will continue to investigate their story and will provide updates as warranted" (emphasis

added). Accordingly, Defendants Fox News, Hannity and the other Defendants were on notice no

later than May 23, 2017 that before information was reported and broadcast as "fact," the

information had to be verified as accurate and was required to be subjected to a high degree of

editorial scrutiny. Further, Defendants at all relevant times knew the basic rule taught to all

journalists and reporters long before they enter the news business and broadcast to millions of

people: "If your mother tells you she loves you, check it out." However, as set forth in detail

below, when it came to reporting on Mr. Avenatti, Defendants deliberately and recklessly

discarded and ignored their own "standards" and all semblance ofjournalist norms.

       58.    On March 20,2018, Mr. Ralph Peters, a retired Lieutenant Colonel from the United

States Army and a then Fox News employee with ten years of experience at the network, wrote a

scathing memorandum to management and co-workers at Fox News describing the network as a
Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 27 of 64 PageID #: 36




"propaganda machine for a destructive and ethically ruinous administration." Mr. Peters later

added that his former colleagues, including certain of the individual Defendants, were "prostitutes"

and that "Fox isn't immoral, it's amoral .. . Trump was a gift to Fox and Fox in turn is a gift to

Trump."

        59.        On information and belief, during the period March 2018 through November 2018,

and continuing thereafter, Defendants communicated with the Trump Parties about Mr. Avenatti

and his client Ms. Daniels on a regular basis. These communications included, but were not limited

to, discussions as to Mr. Avenatti being a threat to the presidency of Trump and his 2020 re-

election effort.

       60.         In the Spring of 2018, after concluding that Mr. Avenatti was a considerable threat

to the Trump presidency and Trump's re-election efforts, Fox News, together with one or more of

the Trump Parties, created the juvenile moniker the "Creepy Porn Lawyer"(a/k/a "CPL")as part

ofits effort to maliciously smear, demean, undermine and defame Mr. Avenatti and do substantial

damage to his reputation. Fox News and certain of the Defendants proceeded to repeatedly and

publicly use and broadcast this derogatory term as part of their personal animus directed at Mr.

Avenatti and to describe and identify Mr. Avenatti on hundreds of occasions on the Fox News

Network from the Spring of 2018 up through and including November 14 and 15, 2018 and

beyond. Notably, Fox News made it a point to consistently target Mr. Avenatti with this moniker

on its primetime shows, including on Tucker Carlson Tonight, one of the highest rated shows on

cable television, which reaches approximately five million viewers per night.

       61.     On September 29, 2018- the day after Mr. Ban/ton's appearance on Bill Maher as

detailed above - Mr. Avenatti was in New Hampshire attending various Democratic Party events

as part of his potential candidacy. That evening, Defendant Fox News began contacting friends




                                                   18
Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 28 of 64 PageID #: 37




and associates of Mr. Avenatti's, stating that they were seeking comment about a national story

they were getting ready to break regarding a sexual assault committed by Mr. Avenatti. Defendant

Fox News claimed to have a credible victim - a young man in Seattle, Washington who was

alleging that years prior, he had been sexually assaulted in a bathroom at a house party in Seattle,

Washington by Mr. Avenatti. Defendant Fox News further claimed that the house belonged to a

specific friend of Mr. Avenatti's. Defendant Fox News' blatant attempt to malign Mr. Avenatti's

reputation, however, was quickly thwarted when it was shown by Mr. Avenatti and others that Mr.

Avenatti had never been to a house party in Seattle, let alone the house allegedly at issue, had

never met or interacted with the "victim," and was not even in Seattle when the alleged assault

occurred.    Approximately one week later, Fox News called one of Mr. Avenatti's friends,

mistakenly thinking they were instead calling the "victim" they had fabricated and conspired with.

During that call, Defendant Fox News made highly incriminating statements and admissions

evidencing their bogus attempt to destroy Mr. Avenatti with a fabricated and totally false sexual

assault story.

       62.       On November 3,2018,Defendant Fox News referred to Mr. Avenatti in primetime

as "Michael Avenatti a/k/a The Ambulance Chasing A-Hole."

   E. Jacob and David Wohl

       63.       At all relevant times, Mr. Jacob Wohl ("Jacob") and his father, Mr. David Wohl,

resided in the Los Angeles/Southern California area and were vocal supporters of President Trump

who repeatedly claimed to have a close personal relationship with the President and his advisors.

Mr. David Wohl was a regular guest on Fox News and also served, according to him, as a 2016

campaign surrogate for then candidate Donald Trump.




                                                19
ri.   Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 29 ofCt.64 PageID #: 38




             64.     At all relevant times, Jacob, approximately 20 years old in 2018, was a smear

      merchant and social media troll, widely known for spreading pro-Trump conspiracy theories.

      Despite this, prior to November 2018, President Trump and his advisors on occasion re-tweeted

      various social media postings of Jacob and his father in an effort to further disseminate false

      information and advance the political efforts ofPresident Trump.

             65.     Beginning in October 2018, Jacob launched a smear campaign designed to destroy

      the reputation and credibility of Mr. Robert S. Mueller, Ill, the former head of the FBI and the then

      Special Counsel of the United States Department of Justice investigating Trump and Russian

      interference in the 2016 election. In particular, Jacob attempted to frame Mr. Mueller by offering

      to pay multiple women tens of thousands of dollars to lie and accuse Mr. Mueller of rape and

      sexual assault, including through the use of false affidavits signed under penalty of perjury. At

      least two of the women had never even met Mr. Mueller. Jacob had hoped that once the women

      came forward and complained, a criminal investigation would result, and Mr. Mueller would be

      arrested and/or eliminated as a threat to President Trump.

             66.     Shortly after learning of Jacob's claims and attempt to frame Mr. Mueller, Mr.

      Mueller referred Jacob to the FBI for investigation and possible criminal prosecution. On October

      31, 2018, Fox News published an article written by Fox News reporter Brooke Singman titled:

      "Special Counsel Notifies FBI of Alleged Scheme to Pay Women for False Allegations against

      Mueller"

             67.     On or about November 1,2018, approximately two weeks before Mr. Avenatti's

      arrest described below, Jacob held a press conference during which he accused Mr. Mueller of

      rape and sexual assault. Jacob told the assembled press that investigative experts at a company

      named Surefire Intelligence had uncovered Mr. Mueller's assault and abuse of women, and that




                                                      20
Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 30 of 64 PageID #: 39




his "client," a woman named Carolyne Cass, was credibly accusing Mr. Mueller of raping her in

New York City during the week of August 2,2010 at the St. Regis Hotel. Jacob further stated that

he had conclusive, detailed evidence of the rape and that he and his "client" were in the process of

reporting the sexual assault to law enforcement. Jacob then proceeded to describe "facts" to the

press relating to the assault in excruciating detail. Jacob later caused these claims to be published

online on the alt-right news site The Gateway Pundit with a headline that read "Believe All

Women."

       68.     Within days,Jacob's claim that Mr. Mueller had committed sexual assault had been

completely debunked, shown to be fabricated and widely reported as fraudulent and a hoax.

Surefire Intelligence was discovered to be a front for Jacob, a "company" with no employees that

was operated out of his mother's home and used her phone number. Ms. Cass admitted that she

had never met Mr. Mueller and that Jacob had fabricated the entire claim, offering her $50,000 to

go along with his attempt to frame Mueller and have Mueller falsely arrested for sexual assault.

       69.     As of November 7,2018,at the very latest, Fox News and certain of the Defendants

were fully aware of the generally dubious and radioactive nature of any claim made by Jacob, as

well as the need to be extremely cautious when reporting any story involving Jacob and/or any

story involving an arrest for which Jacob claimed responsibility. This was even more true when

it came to reporting on any arrest or "facts" relating to an alleged assault of a woman supposedly

perpetrated by an adversary or threat to President Trump. Indeed, Jacob had publicly admitted to

planning ways to discredit Democrats seeking the presidency in 2020 with lies, disinformation and

fabricated stories using his large following on social media.

       70.     Approximately 15 months later, in February 2020, Jacob and David Wohl were

positioned in the first row at one of President Trump's political rallies in Manchester, New
Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 31 of 64 PageID #: 40




Hampshire. When Trump entered the event, he made it a point to walk over to Jacob and David

 Wohl and enthusiastically acknowledge them.

       71.      On October 1, 2020, Jacob was charged with four felony counts in the State of

Michigan relating to his efforts to intimidate minority voters and scare them into not voting in the

November election, thereby assisting President Trump's reelection chances. He faces over 20

years in prison as a result for his conduct in Michigan. He was later also charged with multiple

felonies in Ohio. On information and belief, Jacob is facing additional potential felony charges in

New York and Pennsylvania for similar conduct.

       72.      On October 28, 2020, the Hon. Victor Marrero, United States District Court Judge,

found that Jacob had purposely engaged in illegal efforts to attempt to influence the 2020

presidential election and re-elect Donald Trump: "Today, almost 150 years later, the forces and

conflicts that animated Congress's adoption of the Ku Klux Klan Act as well as subsequent voting

rights legislation, are playing out again before this Court, though with a difference. In the current

version of events, the means [Jacob uses] to intimidate voters, though born of fear and similarly

powered by hate, are not guns,torches, burning crosses, and other dire methods perpetrated under

the cover of white hoods. Rather,[Jacob carries] out electoral terror using telephones, computers,

and modem technology adapted to serve the same deleterious ends. Because of the vastly greater

population they can reach instantly with false and dreadful information, contemporary means . .

may be more detrimental to free elections than the approaches taken for that purpose in the past

eras . . . The First Amendment cannot confer on anyone a license to inflict purposeful harm on

democratic society or offer refuge for wrongdoers seeking to undermine bedrock constitutional

principles. Nor can it serve as a weapon they wield to bring about our democracy's self-

destruction."
Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 32 of 64 PageID #: 41




    F. Mr. Avenatti's Arrest and Defendants' Defamatory Statements

       73.     In the late morning/early afternoon of November 14, 2018, Mr. Avenatti was

arrested by the Los Angeles Police Department. At the time of this arrest, Mr. Avenatti was 48

years old and had never been previously arrested in his life for any reason, even as a juvenile. He

had never been charged with any crime and he had no criminal record. Further, he had no history

of domestic violence or assault against anyone, let alone a woman.

       74.     Almost immediately after Mr. Avenatti was arrested, Jacob Wohl, the same

individual who had attempted to frame Mr. Mueller for rape and sexual assault only two weeks

earlier using fabricated evidence, a bogus victim, and a sham company (Surefire Intelligence),

posted a message on Twitter from the Surefire account regarding Mr. Avenatti. The message

referenced Mr. Avenatti's arrest and specifically stated "Surefire Intelligence strikes again,"

suggesting that Wohl and his associates were responsible for Mr. Avenatti's false arrest and had

attempted to frame him in a manner similar to Mr. Mueller.

       75.    Shortly after Mr. Avenatti's arrest and before Mr. Avenatti was released, Fox News

and Defendants also learned of Jacob Wohl's tweet, and further learned from officials at the Los

Angeles Police Department and others that Mr. Avenatti had been arrested but had not been

charged with any crime. They also learned that(a) Mr. Avenatti's estrangcd wife was not involved

in any domestic related incident involving Mr. Avenatti, was not a complaining witness or victim,

and had not filed any felony domestic violence report;(b)there were not any bruises on the face

of any witness, victim or woman in connection with any incident involving Mr. Avenatti;(c) there

was not any witness, victim or woman with a black eye in connection with any incident involving

Mr. Avenatti; and (d) there was no instance of Mr. Avenatti stating or yelling to anyone "She hit

me first!" in connection with any incident involving Mr. Avenatti.




                                               23
Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 33atsof 64 PageID #: 42




          76.   Further, Fox News and Defendants also became aware that Mr. Avenatti's first wife

of 13 years, Christine, whom he had known since 1992 and had two minor daughters with, and his

estranged second wife of seven years, Lisa, whom he had known since 2000 and had a young son

with, had both publicly stated that afternoon that Mr. Avenatti had never assaulted them and that

he had never exhibited any violence directed towards a woman. In particular, they knew Lisa had

publicly stated: "I haven't seen Michael in months. It's a complete fabrication. Bruises on my

face? It is insanity. He wouldn't hit anybody. Especially a woman. He's got two daughters."

          77.   Mr. Avenatti was quickly released from custody. Critically, he was not charged

with domestic violence, assault or any other crime that day or the next day(November 15, 2018),

let alone a felony resulting from violence directed at a woman. Further, Mr. Avenatti has NEVER

been charged with any crime relating to his arrest and both the Los Angeles District Attorney and

the Los Angeles City Attorney have made clear that no charges (felony or misdemeanor) will

result.

          78.   At all relevant times, Fox News and the other Defendants knew and understood

there was a marked, material difference — factually, legally, reputationally and culturally - between

someone being arrested on suspicion of having committed a crime and someone actually being

charged with a crime. They also knew and understood that the latter was and is far more serious

than the former.

          79.   Despite Defendants' knowledge as to the circumstances of Mr. Avenatti's arrest,

including Jacob Vlohl's claimed involvement and tweet, and the information learned from the Los

Angeles Police Department, Mr. Avenatti's first and second wives, and others (i.e. that Mr.

Avenatti had not been charged with any crime), Defendants nonetheless subsequently proceeded

on November 14 and 15, and on the days that followed, to engage in an urgent, purposefiil,




                                                24
Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 34 of 64 PageID #: 43




deliberate, malicious, and reckless effort to destroy Mr. Avenatti's reputation, defame him, soil

him in the eyes ofthe American public and millions of women in particular, paint him as an abuser

of women, and eliminate him as a threat to President Trump and a 2020 presidential candidate.

They did so with a level of excitement that can only be described as sheer giddiness. At its core,
                                                                                                      5
this conduct was anchored by a reckless, callous, conscious and outrageous disregard for the truth

and was nothing short of a disgusting smear campaign designed to destroy a man's life and

livelihood.

       80.      On information and belief, both before and after the statements and broadcasts

described below, Defendants engaged in various communications with certain of the Trump Parties

and others relating to Mr. Avenatti's arrest, and what they intended to report, were reporting, and

had reported.

       81.      On November 14, 2018, Fox News and Defendant Baier stated and broadcast on

the Fox News program Special Report, "This is a Fox News Alert . . . [Mr. Avenatti] has been

arrested on a domestic violence charge." They did so after "hitting the gong", an internal term at

Fox for an audible sound and a "FOX NEWS ALERT',complete with a blazing red graphic that

was designed to alert viewers to "breaking news". Defendants further stated that "Michael

Avenatti was arrested today after his estranged wife filed a felony domestic violence report."

Defendants continued that "her face was swollen and bruised." These statements were broadcast

throughout the world, including in Delaware and the City of Wilmington. Defendants knew these

statements to be false when they were made. And yet Defendants made them maliciously, for the

reasons described above.

       82.      Later that night, Fox News and Defendant Hannity stated and broadcast on the Fox

News program Hannay,"Now we learn tonight that Michael Avenatti has been arrested...He has
Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 35 of 64 PageID #: 44




been charged with [a] serious charge, that would be felony domestic violence." This statement

was made while a graphic appeared at the bottom of the screen with the Fox News logo along with

the word "ALERT" in yellow against a red background. Defendants later added, "Michael

Avenatti, serious charges tonight. . . Let not your heart be troubled, we're always fair, balanced.

. .". At the end of Hannity, Defendants went to a "Fox News Alert" during which they further

described and discussed the "serious charges" they claimed Mr. Avenatti had been charged with.

These statements were broadcast throughout the world, including in Delaware and the City of

Wilmington. Defendants knew these statements to be false when they were made. And yet

Defendants made them maliciously, for the reasons described above.

       83.     Following Hannity, Fox News and Defendant Ingraham immediately stated and

broadcast on the Fox News program The Angle, "Hannity, thanks so much. Fantastic show as

always tonight." Defendants continued,"And lawyer to the porn stars, you heard Hannity talking

about him. Michael Avenatti in some legal trouble of his own." They later added that Mr. Avenatti

had been "booked for hitting a woman." Defendants also added a scrolling statement at the bottom

of the screen that read, in part,"LOS ANGELES POLICE SAID WED AVENATTI HAD BEEN

CHARGED WITH FELONY DOMESTIC VIOLENCE. . AVENATTI, ALSO A TRUMP

CRITIC, HAS CONSIDERED RUNNING FOR PRESDIENT AS A DEM IN 2020." Fox News

and Defendant Arroyo then stated,"Now the victim's face is reportedly bruised and swollen. At

the time of the arrest, Avenatti said: 'She hit me first, this is bull   .' Fill in the blank. Now

that's one substance I think Avenatti has a lot of familiarity with. Your reaction to Avenatti's

arrest here on these charges?" These statements were broadcast throughout the world, including

in Delaware and the City of Wilmington. Defendants knew these statements to be false when they

were made. And yet Defendants made them maliciously, for the reasons described above.




                                                 26
Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 36 of 64 PageID #: 45
 pt.




       84.     Later that same night(November 14), Fox News and Defendant Bream stated and

broadcast on the Fox News program Fox News @Night,"Alright, this is a Fox News Alert. One

ofPresident Trump's most vocal critics, Michael Avenatti, has been arrested on domestic violence

charges." Defendants made this statement while a statement at the bottom of the screen read, in

part, "LARD CONFIRMS". Defendant Bream then brought in Fox News correspondent and

Defendant Vittcrt by announcing,"Correspondent Leland Vittert is tracking the facts on this as

they come in. Hi Leland" (emphasis added). Defendant Leland proceeded to then falsely state

that Mr. Avenatti had been booked by police on "felony domestic violence" while the graphic at

the bottom of the screen continued to read, in part,"LAPD CONFIRMS". Later in the segment,

Defendant Fox News placed a graphic at the bottom of the screen that read, in part,"AVENATTI

ARRESTED IN L.A.; CHARGED WITH ASSAULT" with the Fox News logo appearing

underneath it along with the word "ALERT" in yellow against a red background. Defendants Fox

News and Leland added that Mr. Avenatti was a 2020 presidential contender. These statements

were broadcast throughout the world, including in Delaware and the City of Wilmington.

Defendants knew these statements to be false when they were made. And yet Defendants made

them maliciously, for the reasons described above.

       85.     On the morning of November 15, 2018, Fox News and Defendant Jon Scott stated

and broadcast on the Fox News program America is Newsroom: "Michael Avenatti charged with

domestic violence." This statement was made while a statement at the bottom of the screen falsely

stated, "AVENATTI DENIES DOMESTIC VIOLENCE CHARGE". Correspondent Jonathan

Hunt then proceeded to state that Mr. Avenatti had "left court last night", even though Defendants

knew that Mr. Avenatti had not appeared in any court in connection with the arrest for any reason.

When Defendant Fox News later caused the segment to be published and re-published, including




                                               27
Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 37 of 64 PageID #: 46




 within the last year, they did so with the headline "Avenatti out on bail after domestic violence

charge." These statements were published and broadcast throughout the world, including in

Delaware and the City of Wilmington. Defendants knew these statements to be false when they

were made. And yet Defendants made them maliciously, for the reasons described above.

        86.     That same morning - November 15, 2018 - Fox News and Defendant Bartiromo

stated and broadcast on the Fox program Mornings with Maria,"Michael Avenatti out on a bail

this morning. . . She was all bruised, black eye." This statement was made while a statement at

the bottom of the screen falsely stated,"AVENATTI FACES FELONY". Defendant Bartiromo

then brought in "James," one of her Fox News colleagues, who falsely stated: "This is the police

report on the injuries to the woman involved here. Right." Another colleague then added,"We

have to either way assume that his potential bid for 2020 is off, I say that at the very least." "lames"

then suggested that the Los Angeles "D.A.'s office" had charged Mr. Avenatti, while the same

graphic continued to appear at the bottom of the screen. Defendant Bartiromo next stated that Mr.

Avenatti was "running after" a woman before his arrest and "saying 'she hit me first'." Defendant

Bartiromo then falsely stated, "Her face is all bruised", while the same graphic appeared. These

statements were broadcast throughout the world, including in Delaware and the City of

Wilmington. Defendants knew these statements to be false when they were made. And yet

Defendants made them maliciously, for the reasons described above.

       87.     On the afternoon of November 15, Defendant Fox News stated and broadcast

another segment relating to Mr. Avenatti on the Fox News program The Five. During the segment,

a statement at the bottom of the screen falsely read,"AVENATTI ARRESTED ON DOMESTIC

VIOLENCE CHARGE." This statement was broadcast throughout the world, including in
Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 38 of 64 PageID #: 47




 Delaware and the City of Wilmington. Defendant knew this statement was false when it was made

 and yet Defendant made it maliciously, for the reasons described above.

        88.    On November 15, 2018, Fox News published an article on their website about Mr.

 Avenatti and stated "Avenatti, a frequent President Trump critic and the attorney for adult film

star Stormy Daniels, made bail after his arrest on domestic violence charges...". This followed

another article published by Defendant Fox News the previous day that also falsely stated that Mr.

Avenatti had been charged, as well as various "facts" relating to the alleged incident consistent

 with Fox News' other defamatory statements. These articles were published and disseminated for

access via the Internet, including in Delaware and the City of Wilmington. At the time of this

Complaint, various versions of the articles are still accessible from within Delaware. It bears

repeating that at the time these articles were published, Fox News was fully aware that their

statements in the articles were false. Despite this knowledge, Fox News nonetheless proceeded to

publish the articles with malice.

        89.    That same day, following the lead of Defendants, Mr. Scott Parker of the

Republican National Committee(the"RNC")began publicly circulating a letter in which the RNC

claimed that Mr. Avenatti was among the top Democratic presidential candidates and had been

"charged with felony domestic violence." As set forth herein, the RNC claim relating to Mr.

Avenatti being charged,just like the similar claims by Defendants, was an outrageous lie.

       90.     On the night ofNovember 15, 2018,Fox News and Defendant Ingraham stated and

broadcast on the Fox News program The Angle that Avenatti had been "arrest[ed] last night by the

LAPD on domestic abuse charges." Defendants then added that "Avenatti was an arrest waiting

to happen...I have a question; can you advocate for women's rights behind bars? I guess they do

have those desks set up in prison. How will democrats and liberal women who embraced this




                                               29
Case 1:20-cv-01541-SB Document 1-1
                                • Filed 11/16/20 Page 39 of 64 PageID #: 48




would be Trump slayer react now to this?' Fox News and Defendant Ingraham later stated,"He

has a heck of a right hook." These statements were broadcast throughout the world, including in

Delaware and the City of Wilmington. Defendants knew these statements to be false when they

were made. And yet Defendants made them maliciously, for the reasons described above.

       91.     Six days after Mr. Avenatti's arrest, on November 20, Defendants Fox News and

Regan falsely stated and broadcast on the Fox News Network show Trish Regan Primetime that

Mr. Avenatti had been arrested on "felony domestic violence charges last week." Joe Concha, a

contributor to Fox News,then proceeded to state on the show that Mr. Avenatti had "felony charges

against him," while deriding and criticizing other news networks as "shameful" for not reporting

the charges(which,as referenced above, did not exist). Defendant Regan agreed with Mr. Conca's

statements, responding "Yeah." Importantly, at no time did Defendant Regan or Fox News correct

their false statements nor did they correct Mr. Conca. But they did broadcast them. Defendant

Regan,overcome with excitement, then sarcastically asked, while laughing,"What's this mean for

his presidential aspirations?" Defendant Regan and Fox News engaged in this conduct despite

knowing since the afternoon ofNovember 14 that their statements were false, and that Mr. Avenatti

had not been arrested "on felony domestic violence charges" and did not have any charges pending

against him. These false statements were broadcast throughout the world, including in Delaware

and the City of Wilmington.

       92.     Notably, in March 2020, Defendant Regan and Fox News falsely stated on Fox

News Network that the coronavirus was "another attempt to impeach the President," while a

graphic on screen read "CORONAVIRUS IMPEACHMENT SCAM." This was shortly after

Defendant Hannity stated to his millions of viewers that same night that the Coronavirus and media
Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 40 of 64 PageID
                                                                  I.   #: 49




"hysteria" was "[S]caring the living hell out of people — I see it, again, as like, let's bludgeon

Trump with this new hoar." (emphasis added).

       93.     To compound matters, in the days following November 14, 2018, Fox News and

certain of its anchors and on-air talent had the audacity to consistently and publicly mock various

other news networks, on air, for not reporting on Mr. Avenatti's "criminal charges." They did so

even though they knew that Mr. Avenatti had not been charged with anything and there were no

"criminal charges."

       94.     On the day following Mr. Avenatti's arrest, November 15, President Trump was

asked by a reporter standing on the White House lawn for comment regarding Mr. Avenatti's arrest

"on domestic violence charges." On information and belief, this question was posed by a Fox

News reporter. Barely able to contain his excitement, President Trump gleefully responded, with

a big grin,"No,I wish him the best of luck. I wish him the best of luck."

       95.     On November 29, 2018, two weeks after Mr. Avenatti's arrest, Defendants Fox

News and Kurtz falsely stated and broadcast on the Fox show America's Newsroom,"Let me say

with my customary understatement, this has not been a good month for Avenatti, who had fantasies

of running for President. He was arrested on charges he disputes of domestic abuse ...". This

statement was broadcast throughout the world, including in Delaware and the City of Wilmington.

Defendants knew this statement to be false when it was made. And yet Defendants made it

maliciously, for the reasons described above. Mr. Kurtz's lie is particularly outrageous seeing as

he consistently holds himself out to Fox News viewers as the resident "expert" on the media and

their obligation to accurately report the truth and facts.

       96.     On December 4, 2018, his reputation destroyed in large part due to the actions of

Defendants as described herein and with numerous previous supporters, including many women,




                                                  31
Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 41 of 64 PageID #: 50




 having abandoned him, Mr. Avenatti announced that he would not seek the Democratic nomination

for President in 2020. Defendants' defamatory smear campaign and their efforts aimed at

destroying Mr. Avenatti's reputation and protecting President Trump, as opposed to reporting and

broadcasting the truth and actual facts, had succeeded.

       97.     On March 25,2020, with the COV1D-19 pandemic gripping the nation and millions

of Americans at risk, President Trump nonetheless took the time to gloat yet again by sending a

tweet referencing Mr. Avenatti's prior "presidential aspirations."

       98.     On information and belief, from November 14,2018 through March 24, 2019, Fox

News and various of its anchors and reporters purposely made,published and broadcast other false,

defamatory statements, graphics and "facts" about Mr. Avenatti, his "charges" (which did not

exist), and the circumstances of Mr. Avenatti's arrest on November 14. Plaintiff will seek to

amend this complaint to include those statements, graphics and "facts" once Plaintiff conducts

further discovery.

       99.     The duplicity, actual malice and recklessness of Defendants' conduct is further

exemplified by the fact that on the evening of November 14, Fox News briefly reported the

circumstances of Mr. Avenatti's arrest accurately, namely that Mr. Avenatti had been arrested but

not charged. They then abandoned this reporting in favor ofthe fabricated and far more damaging

false version of the "facts" they used in subsequent broadcasts as detailed above. This further

demonstrates that Defendants had knowledge of the falsity of the statements and graphics

described in paragraphs 81-88,90-91,and 95 above at the time they were made and yet deliberately

chose instead to broadcast false information about Mr. Avenatti and defame him.

        100.   The duplicity, actual malice and recklessness of Defendants' conduct is further      1
evidenced by the fact that Defendants never retracted or corrected any of their prior defamatory




                                               32
Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 42 of 64 PageID #: 51




statements, did not subsequently broadcast or report that Mr. Avenatti was never charged or that

any of their prior statements were untrue and incorrect, and most certainly did not broadcast or

report those facts to the same extent as their prior lies and smears about Mr. Avenatti.

        101.    On information and belief, the defamatory statements and graphics about Mr.

Avenatti described above in paragraphs 81-88, 90-91, and 95 were collectively seen by far more

than 10 million people in America and across the world, including tens of thousands of people in

Delaware and thousands of people in Wilmington.

        102.   Defendant Fox News caused the defamatory statements and graphics described

above in paragraphs 81-88, 90-91, and 95 to be re-published and re-broadcast on multiple

occasions between the date they were first broadcast and the date of this Complaint, including but

not limited to within the last year.

        103.   Each of the statements made by the individual Defendants as alleged in paragraphs

81-88, 90-91, and 95 above were made in the course of their employment and/or affiliation with

Defendant Fox Nem/a and were ratified, furthcr broadcast, and further published by Defendant Fox

News.

        104.   On information and belief, at all relevant times, each of the Defendants herein was

an agent, servant, employee, co-conspirator, partner, and joint venturer of each of the remaining

Defendants, and was at all times acting within the course and scope of said agency, service,

employment, conspiracy, partnership and/orjoint venture.

        105.   Each of the statements, including the graphics, described above in paragraphs 81-

88, 90-91, and 95 were false at the time they were made and broadcast. Mr. Avenatti was not

charged on November 14 or on any other day with any crime relating to any alleged incident

involving domestic violence or assault. Mr. Avenatti was never arrested "on domestic violence




                                                33    I.
Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 43 of 64 PageID #: 52




 charges." Mr. Avenatti's estranged wife was not involved in any incident with Mr. Avenatti on

 November 13 or 14, nor was she a complaining witness or victim, nor had she filed a felony

 domestic violence report or complaint. There was no incident or allegation involving any bruises

 on the face of any witness, victim or woman. There was no incident or allegation involving any

 witness, victim or woman being left with a black eye. And there was never any instance of Mr.

 Avenatti running after a woman and stating or yelling "She hit me first!". All of this was fabricated

 and repeatedly broadcast by the Defendants as part of their agenda and efforts to destroy Mr.

 Avenatti.

        106.    Each of the above statements, including the graphics, described in paragraphs 81-

88, 90-91, and 95 above were made by Defendants with actual malice and with full knowledge of

their falsity at the time they were made. As described herein, Defendants and their agents and

employees had information from the Los Angeles Police Department, Mr. Avenatti's first and

second wives, and others demonstrating that the statements were false before Defendants made

them and yet they purposely proceeded to fabricate, publish and disseminate the false statements

as "facts" to millions of people. They did so with actual malice. And they engaged in this

abhorrent conduct for the reasons described herein, including their well-established animus toward

Mr. Avenatti, desire to curry favor with President Trump, protect him from his biggest antagonist

and most visible 2020 threat, and destroy Mr. Avenatti's reputation and 2020 candidacy.

        107.    Each of the above statements, including the graphics, described in paragraphs 81-

88, 90-91, and 95 were made by Defendants recklessly, with a reckless and conscious disregard

for the truth, as Defendants had knowledge that the statements were false at the time they were

made and/or disregarded substantial information, facts and reporting showing the statements were

false, including but not limited to information in their possession obtained from the Los Angeles




                                                 34
Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 44 of 64 PageID #: 53                        _   41-




Police Department, Mr. Avenatti's first and second wives, and other legitimate news outlets such

as the Los Angeles Times, CNN, MSNBC and others, as well as the message posted to Twitter by

Jacob Wolf/.

        108.   Each of the above statements, including the graphics, described in paragraphs 81-

88, 90-91, and 95 were made by Defendants recklessly, with a reckless and conscious disregard

for the truth, as Defendants had a high degree of awareness of probable falsity of the statements

and also had a high degree of awareness of serious doubt that the statements were true in that

Defendants had substantial information, facts and reporting showing the statements were untrue

and/or highly unlikely to be true, including but not limited to information in their possession

obtained from the Los Angeles Police Department, Mr. Avenatti's first and second wives, and

other legitimate news outlets such as the Los Angeles Times, CNN,MSNBC and others, as well as

the message posted to Twitter by Jacob Wohl.

       109.    Further, Defendants recklessly, consciously and purposely failed to conduct even

the most basic research, inquiry, reporting and investigation prior to making, repeating and

broadcasting the false and defamatory statements, including the graphics, described in paragraphs

81-88, 90-91, and 95 above. At all relevant times, Defendants had no interest in the truth

surrounding Mr. Avenatti's arrest, rather their sole focus was on eliminating Mr. Avenatti as a

threat to President Trump and destroying his reputation.

       1 10.   Each of the above statements, including the graphics, described in paragraphs 81-

88, 90-91, and 95 were and are defamatory and were and are defamatory per se. Among other

things, the statements impute a crime to Mr. Avenatti, accuse him ofsomething incompatible with

the exercise of his profession or office, and accuse him of having engaged in acts of moral

turpitude.




                                               35
Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 45 of 64 PageID #: 54




       111.    Each of the above statements, including the graphics, described in paragraphs 81-

88, 90-91, and 95 were and are defamatory because they so harmed the reputation of Mr. Avenatti

as to lower him in the estimation of the community and/or deterred third persons from associating

or dealing with him.

   G. Defendants' Damning Admissions

       1 12.   In the months prior to and following the Defendants' outrageous conduct aimed at

Mr. Avenatti,certain ofthe Defendants made a number ofextremely damaging admissions,further

demonstrating their guilt and that their conduct aimed at Plaintiff was undertaken with actual

malice and blatant recklessness. By way of example only, on or about April 24, 2017, Fox Ncws

and Defendant Hannity stated on the Fox News program Hannity, when reporting that certain

media outlets were claiming that Hannity had harassed Fox News guest Debbie Schlussel, that

those outlets were trying to "smear,slander and besmirch" Hannity and "destroy [his] reputation."

They continued: "[tin light of recent events, I have come to the conclusion I can no longer

stay silent.... So from now on,ifthere is any person,any group,any organization, any media

outlet that slanders,lies about me,besmirches me, my character,I'm going to be calling them

out because at this point, enough is enough ... I have retained a team of some of the finest

and toughest lawyers in the country who are now in the process of laying out the legal course

of action we will be taking ... I will no longer allow slander and lies about me to go

unchallenged ... I will fight every single lie about me by any and all legal means available to

me as an American."

       1 13.    On April 27, 2018, Fox News and Defendant Kurtz stated on Fox News, when

reporting on the media's recent coverage of the relationship between Michael Cohen and

Defendant Hannity,"How can professional commentators go on the air without a shred of




                                              36

                                         --
Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 46 of 64 PageID #: 55




evidence and speculate right after this happened ... when there is absolutely no evidence to

support [itj? ... You can't make stuff up and speculate."

        1 14.   On January 21, 2019, Fox News and its employee Tucker Carlson stated on the Fox

News program Tucker Carlson Tonight, when reporting on how the media had covered an incident

that had occurred approximately 72 hours earlier involving high school student Nicholas

Sandmarui,"But did the video really describe what happened? That should have been the

first question that journalists asked. Checking facts and adding context is what journalists

are paid to do, it's in the first line of the job description. And yet amazingly, almost nobody

in the American media did that, and that's a shame because there was a lot to check." Defendant

Fox News and Mr. Carlson made these admissions while a graphic appeared in the upper right of

the screen that that read,"RUSH TO JUDGMENT",while another graphic appeared at the bottom

ofthe screen that read,"COVINGTON STUDENTS SMEARED BY MEDIA."

        1 15.   Yet more damning admissions occurred on February 20, 2019. Defendant Fox

News and certain of its employees, including Greg Gutfeld and Jesse Watters, stated on the Fox

News program The Five, when reporting on a $250 million defamation lawsuit filed by Mr.

Sandmann against The Washington Post: (a)"Can't say I blame him, because the story isn't about

Covington but those that covered it. Not to mention all the money they made off that smear. This

case ... needs to be a journalism course.";(b)"yeah, the media made tons off Covington, so why

shouldn't the kid get a piece of the action"; and (c)"I also don't think it matters whether they win

this lawsuit. This is just a big blow to fake news, because right now, every newsroom and all the

executives, this is coming from the top down,they're telling the editors and the reporters, `Do not

shoot first and ask questions later. It's better to be late and right, than first and wrong.'

Because right now,they're facing ruinous lawsuits and it takes the penalty of a financial hit




                                                37
Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 47 of 64 PageID #: 56




 for them to change their behavior. Because they're not policing themselves ... So, the only

 thing to do is hold them to account financially. And 1 like watching the media being held to

 account because they like to hold other people to account ... and they never ever have to

 look inwards,so this is a good thing."

        1 16.   Further admissions by Defendant Fox News occurred on or about March 11, 2019

 on The Five, when Defendant Fox News and certain of its employees, including Greg Gutfeld,

 stated, when reporting on a new $275 million defamation lawsuit filed by Mr. Sandmann against

 CNN: (a)"The money amounts are meant to send a message to media organizations, like

'your journalists shouldn't be belching bile ... when they don't even know it's true.' ";(b)

"Are people over there so irretrievably stupid that they don't know to take a breath ...";(c)

 reporters must "sit back and think about what you are doing, because it's going to happen to you.";

(d) defamation constitutes "divisive efforts to cancel people out" and is "ruining people's lives"

 and "blacklisting people".

        1 17.   On March 13, 2019, senior Fox News employee Shepard Smith stated publicly,

"Being accurate and honest and thorough and fair is our primary mission.                  It's our

 professional calling ... We must never manipulate or invent. We must never knowingly

deceive. Because to do so is a disservice to our audience and potentially injurious to our

society."

        1 18.   On May 1, 2019, Defendant Fox News made additional admissions on the Fox

News program The Story with Martha MacCallum when Defendant Fox News and certain of its

employees,including Martha MacCallum and Jesse Watters, stated, while reporting on a new $275

million defamation lawsuit brought against NBC by Mr. Sandmann: "[T1he only way you are

going way you're going to be able to get them to change their behavior — hit them in the




                                                38
Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 48 of 64 PageID #: 57




pocket book! Because they don't have any integrity, they don't have any shame,and they're

not going to self-police or self-correct. So, you have to send a financial chill down their

corporate spine."

       1 19.   December 11, 2019 brought even more damning admissions by Defendant Fox

News when they aired a segment titled "Media Silent on the Lies They Spread" on Tucker Carlson

Tonight. During the segment, Defendant Fox News and their employee Tucker Carlson stated,

when reporting on "Media Dishonesty"(a graphic that repeatedly appeared on screen): "[I]t's

also a big problem for the American news media. They were exposed as liars and no nothings

... But here's the key,[the reporter] has not apologized or even acknowledged his role in

repeating falsehoods .. . his motives remain ,shrouded in darkness .. . Total dishonest

behavior.
        ... Did he issue a correction, of course he didn't... Everything you just saw turned

out to be false, if not outright lying, there's no debate about it, we know now, it was wrong.

.. Has CNN retracted it or apologized? That's a rhetorical question. Apologies require

introspection, decency, integrity even."

       120.    Yet more admissions were made on or about January 14,2020. On Tucker Carlson

Tonight, Fox News and its employee Tucker Carlson claimed that CNN had engaged in a "rush

to judgment" and was "destroying lives" when it reported on Nicholas Sandmann. "[They] got

busted and they paid, hopefully millions. They tried to destroy his life. I hope he crushes

them. I mean it." Fox News and employee Tammy Bruce added, "Absolutely. And lawyers

suing is not necessarily my favorite thing but the fact is this is one way to keep the powerful

in line and especially media when they've not only abandoned their job and responsibility,

they've turned themselves into the mob, into a mob of wolves, and are willing to rip anyone

apart. That's going to have to stop."




                                              39
Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 49 of 64 PageID #: 41'
                                                                           58




        121.   On March 11, 2020, Fox News and Defendant Hannity admitted: "In serious

situations, truth matters."

        122.   The admissions continued on or about July 24, 2020 on Tucker Carlson Tonight

when Defendant Fox News and its employee Tucker Carlson stated the following when reporting

on Mr. Sandmann'sjust-settled defamation lawsuit brought against the Washington Post: "Every

single day these people [the medial bully Americans, yell at them, berate them, attack them,

force them from their jobs. The country's cowering in silence thanks to people like this. But

occasionally someone fights back. And even more occasionally, someone fights back and

wins ...Shouldn't news organizations be careful before training a bazooka on people ..."

       123.    Defendants Fox News and Mr. Hannity made additional damaging admissions on

August 25, 2020, when they stated the following in primetime: "We're going to hear from

Nicholas Sandmann, remember him? He's going to be a very rich man after taking on all

those liars in the media ... Media mob, you did that to an innocent person." Defendants Fox

News and Hannity then proceeded to trumpet the fact that CNN and the Washington Post had to

pay settlements to Mr. Sandmann, while noting that NBC News was "next." Defendant Fox News

and its employee Brit Hume later added that Mr. Sandmann had been "brutally crucified by the

news media" and "good for him."

       124.    Further admissions werc made by Defendant Fox News and its employees,

including Defendant Bret Baier and Jesse Waiters, on August 26, 2020 on The Five, when they

applauded Mr. Sandmann for refusing to be "cancelled" and standing up for his right to be free

from defamation: "Bret,[Sandmann] had a nice line when he said 'The full media war machine

revved up and didn't try to ask me my side of the story, wasn't interested in the facts at all.' It

was a real shot at just journalism in general." Defendant Beier stated,"It's an amazing story.




                                                40
Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 50 of 64 PageID #: 59




 He's getting the last laugh. I love the fact that he wants to be a lawyer and practice

 defamation law. And he can buy a lot of IVIAGA hats with that settlement!"

        125.    On information and belief, each of the statements described in paragraphs 112-124

above were made by Fox News and individuals in the course and scope of their employment with

 Fox News, were ratified, affirmed and/or broadcast by Fox News, and constitute admissions

admissible against Fox News and others in this lawsuit.

    H. Damages

        126.    As a result of the actions and defamatory statements and graphics by Defendants as

alleged herein, Mr. Avenatti suffered ridicule, significant damage to his life and reputation, and

substantial monetary damages in the millions of dollars, all in an amount to be proven at trial.

        127.    However, because each of the defamatory statements in paragraphs 81-88, 90-91,

and 95 above are defamatory per se, damages are presumed, and Mr. Avenatti is not required

under the law to plead or prove special damages.

        1 28.   Defendants' conduct and defamatory statements and graphics as alleged herein

 were outrageous and due to an evil motive and/or a reckless indifference to the truth and the rights

of Mr. Avenatti, making an award of exemplary/punitive damages appropriate and justified.

        1 29.   In engaging in the conduct described herein and in making the defamatory

statements and graphics detailed above, Defendants demonstrated a purposeful and conscious

disregard and indifference to the foreseeable effects of their actions on Mr. Avenatti, making an

award of exemplary or punitive damages appropriate and justified.

                                      CAUSES OF ACTION

                          COUNT ONE — Defamation (Libel/Slander)
                                 Against All Defendants

        1 30.   Paragraphs I through 129 above are incorporated herein by reference.
Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 51 of 64 PageID #: 60




        131.      As described above in paragraphs 81-88, 90-91, and 95, Defendants made

defamatory statements, orally and by way of graphics and print.

        132.     Each of the statements described above in paragraphs 81-88, 90-91, and 95 made

orally and by way of graphics and print were about the Plaintiff Mr. Avenatti.

        133.     Each of the statements described above in paragraphs 81-88, 90-91, and 95 made

orally and by way of graphics and print were published and/or broadcast.

        134.     A third party would understand the character of each of those communications as

defamatory.

        1 35.    Each of the statements described above in paragraphs 81-88, 90-91, and 95 made

orally and by way of graphics and print is false.

        1 36.    The Defendants made each of the defamatory statements described above in

paragraphs 81-88, 90-91, and 95, orally and by way of graphics and print, with actual malice.



                                    ,PRAYER FOR RELIEF

WHEREFORE for all of the reasons set forth herein, Plaintiff Michael Avenatti respectfully

requests that,following a jury trial on the merits, this Court enterjudgment in his favor and against

Defendants Fox News Network, LLC; Sean Hannity; Laura Ingraham; Maria Bartiromo; Howard

Kurtz; Shannon Bream; Bret Baler; Trish Regan; Raymond Arroyo; Jon Scott and Leland Vittert

as follows:

       1. Award compensatory damages to Mr. Avenatti against each and every Defendant for

              the defamatory statements, graphics and conduct as alleged herein, in an amount in

              excess of$50 Million, with the exact amount lobe proven and/or awarded at trial;




                                                 42
Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 52 of 64 PageID #: 61




        2. Award exemplary/punitive damages to Mr. Avenatti against each and every Defendant

           as a result of their outrageous defamatory statements, graphics, and conduct as alleged

           herein, and their reckless and purposeful indifference to the truth, Mr. Avenatti's rights

           and the foreseeable effects of their actions on Mr. Avenatti, in an amount in excess of

           $200 Million, with the exact amount to be proven and/or awarded at trial;

        3. Award Mr. Avenatti his costs and reasonable attorney's fees; and

       4. Award Mr. Avenatti all such additional relief as the Court deems just and proper.



                                DEMAND FOR JURY TRIAL

       Plaintiff hereby demands that all issues presented by his above Complaint be tried by a

jury, with the exception of those that, bylaw, must be tried before the Court.



                                               SEITZ, VAN OGTROP & GREEN,P.A.


                                              /s/ R Karl Hill. _
                                              R. KARL HILL(2747)
                                              222 Delaware Avenue, Suite 1500
                                               Wilmington, DE 19801
                                              302-888-7604

                                               and


                                               SHAWN PEREZ(pro hac to be filed)
                                               Law Offices of Shawn R. Perez
                                               7121 \Vest Craig Road, 4113-38
                                               Las Vegas, NV 89129
                                               702-485-3977


                                               Attorneys for Plaintiff
Date: November 12, 2020




                                                43
Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 53 of 64 PageID #: 62              •II




                                                                EFiled: Nov 12 2020 09:47A
                                                                Transaction ID 66103237
                                                                Case No. N20C-11-102 MMJ.

              IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


MICHAEL AVENATTI,

       Plaintiff,
v.                                                  C.A. No.

FOX NEWS NETWORK,LLC,
a Delaware Limited Liability Company; :
SEAN HANNITY; LAURA IN GRAHAM; :                    JURY TRIAL DEMANDED
MARIA BARTIROMO;
HOWARD KURTZ; SHANNON BREAM; :
BRET BAIER; TRISH REGAN;
RAYMOND ARROYO; JON SCOTT; and :
LELAND VITTERT,

       Defendants,


           MOTION FOR APPOINTMENT OF kSPECIAL PROCESS SERVER
       Plaintiff by his attorney,R. Karl Hill, hereby makes application to the Court for the appointment

ofParcels, Inc., a Delaware corporation engaged in the business ofserving process, as special process

server for the service ofthe Summons and Complaint in the above captioned case upon Defendant Fox

News Network, LLC.



                                         SEITZ, VAN OGTROP 8c GREEN,P.A.

                                        MLR. Karl Hill
                                        R. KARL HILL(2747)
                                        222 Delaware Avenue, Suite 1500
                                        Wilmington, DE 19801
                                       (302)888-0600

                                                                                                           1

Date: November 12, 2020
Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 54 of 64 PageID #: 63

                                                               EFiled: Nov 12 2020 09:47A
                                                               Transaction ID 66103237
                                                               Case No. N20C-11-102 MMJ


             IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


MICHAEL AVENATTI,

       Plaintiff,
v.                                                  C.A. No.

FOX NEWS NETWORK,LLC,
a Delaware Limited Liability Company;
SEAN HANNITY;LAURA INGRAHAM; ‘:                     JURY TRIAL DEMANDED
MARIA 13ARTIROMO;
HOWARD KURTZ; SHANNON BREAM; t:
BRET EATER; TRISH REGAN;
RAYMOND ARROYO; JON SCOTT;and::
LELAND V1TTERT,

       Defendants.

                                    NOTICE:OF MOTION


       PLEASE TAKE NOTICE that the within Motion for Appointment of a Special Process

Server to serve the Summons, Complaint and other suit papers on Defendant Fox News Network

will be presented at the convenience of the Court



                                       SEITZ, VAN OGTROP 8c GREEN,P.A.

                                     /s/ R. Karl Hill
                                      R. KARL HILL (2747)
                                      222 Delaware Avenue, Suite 1500
                                      Wilmington, DE 19801
                                     (302)888-0600




Date: November 12, 2020
Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 55 of 64 PageID
                                                                 :s1   #: 64

                                                             EFiled: Nov 12 2020 09:47A
                                                             Transaction ID 66103237
                                                             Case No. N20C-11-102 MMJ
              IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


 MICHAEL AVENATTI,

       Plaintiff,
                                                  C.A. No.

FOX NEWS NETWORK,LLC,
a Delaware Limited Liability Company;
SEAN HANNITY; LAURA INGRAHAM;                     JURY TRIAL DEMANDED
MARIA BARTIROMO;
HOWARD KURTZ;SHANNON BREAM; :
BRET BAIER; TRISH REGAN;
RAYMOND ARROYO;JON SCOTT; and :
LELAND VITTERT,

       Defendants.


                                     NOTICE OF SERVICE

       PLEASE TAKE NOTICE that on this 12th day of November 2020 Plaintiff's Request for

the Production of Documents was served upon Defendant Fox News Network, LLC via hand

delivery to the registered agent as follows:


Fox News Network, LLC
do Corporation Trust Company
1 209 Orange Street
Wilmington, DE 19801

                                               SEITZ, VAN OGTROP & GREEN, PA..


                                               /s/ R. Karl Hill
                                               R. KARL HILL(2747)
                                               222 Delaware Avenue, Suite 1500
                                               Wilmington, DE 19801
                                               302-888-7604
Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 56 of 64 PageID #: 65

                                                                EFiled: Nov 12 2020 09:47A
                                                                Transaction ID 66103237
                                                                Case No. N20C-11-102 MMJ

              IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


MICHAEL AVENATTI,

       Plaintiff,
                                                     C.A. No,

FOX NEWS NETWORK,LLC,
a Delaware Limited Liability Company;
SEAN HANNITY; LAURA INGRAHAM; :                      JURY TRIAL DEMANDED
MARIA BARTIROMO;
HOWARD KURTZ; SHANNON BREAM; :
BRET BAMR; TRASH REGAN;
RAYMOND ARROYO; JON SCOTT; and
LELAND VITTERT,

       Defendants.




                                             ORDER

       This         day of                         :..2020, Plaintiff, having moved this Court for an

Order pursuant to Superior Court Civil Rule 4 appointing Parcels, Inc. as Special Process Server,

       IT IS SO ORDERED that Parcels, Inc. is hereby appointed Special Process Server for the

purpose ofserving the Stunmons and Complaint and other related papers upon the Defendants in this

action, nunc pro tune to the date of the filing of the Complaint




                                              J.
Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 57 of 64 PageID #: 66            _

                                             EFiled: Nov 12 2020 09:47A
                                            Transaction ID 66103237
            IN THE SUPERIOR COURT OF THE STAQ''4D0/44110211WARR02 MMJ


MICHAEL AVENATTI,

      Plaintiff,
V.,                                        C.A. No,.

FOX NEWS NETWORK,LLC,
a Delaware Limited Liability Company; :
SEAN HANNITY; LAURA INGRAHAM; .            JURY TRIAL DEMANDED
MARIA BARTIROMO;
HOWARD KURTZ; SHANNON BREAM; :
BRET BAIER; TRISH REGAN;
RAYMOND ARROYO; JON SCOTT; and :
LELAND VITTERT,

      Defendants.


                                       PRAECIPE



      PLEASE issue a Writ of Summons for service of the Complaint on the Defendant as




      Fox News Network, LLC
      c/o Corporation Trust Company
      1209 Orange Street
      Wilmington, DE 19801


                                      SEITZ, VAN OGTROP & GREEN,P.A.


                                      /s/ R. Karl Hill      _
                                      R. ICARL HILL(2747)
                                      222 Delaware Avenue, Suite 1500
                                      Wilmington, DE 19801
                                      302-888-7604
Case 1:20-cv-01541-SB
       n'•            Document 1-1 Filed 11/16/20 Page 58 of 64 PageID #: 671.




              IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


MICHAEL AVENATTI,

        Plaintiff,
                                                    C.A. No.

FOX NEWS NETWORK,LLC,
a Delaware Limited Liability Company; :
SEAN HANNITY; LAURA INGRAHAM; :                     JURY TRIAL DEMANDED
MARIA BARTIROMO;
HOWARD KURTZ;SHANNON BREAM;:
BRET BAIER; TRISH REGAN;
RAYMOND ARROYO; JON SCOTT; and :
LELAND VITTERT,

       Defendants.

                     REGOtST FOR:PRODUCTION OF DOCUMENTS
       Plaintiff, by and through counsel, pursuant to Superior Court Civil Rules 26land 34,hereby

requests that the following documents be produced.


                                          DEFINITIONS

        1.     "You" or "your" refers to Defendants and, if applicable, its agents, representatives,

employees and all other persons acting on its behalf.

       2.      "Complaint" means the Complaint filed in this action on November 12, 2020.

       3.        The terms "document" and "documents" have the broadest meaning permissible

under the Superior Court Civil Rules and shall include any written, printed, typed, spoken,

computerized, electronic, digital, or other graphic, phonic or recorded matter of any kind or nature,

however produced or reproduced, whether sent or received or neither, including drafts and copies

bearing notations or marks not found on the original, including but not limited to:

      (a)      Electronically stored information;

      (b)       All contracts, agreements, representations, warranties, certificates, opinions;
Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 59 of 64 PageID #: 68




       (e)      All letters or other forms of correspondence or communication including e-mail,

facsimiles, envelopes, notes, telegrams, cables, telex messages, text messages, and messages

(including reports, notes, notations, and memoranda of or relating to telephone conversations or

conferences);

       (d)      All memoranda, reports, plans, specifications, drawings, renderings, financial

statements or reports, blueprints, notes, transcripts, tabulations, analyses, evaluations, projections,

 work papers, corporate records or copies thereof; lists, comparisons, questionnaires, surveys,

charts, graphs, summaries, extracts, statistical records, notes, compilations;

       (e)      All desk and pocket calendars, appointment books, diaries, logs;

       (f)      All books, articles, press releases, magazines, newspapers, booklets, circulars,

bulletins, notices, instructions, manuals;

      (g)       All transcripts of meetings, including tape recordings and minutes;

       (h)      All photographs, microfilm, microfiche, phonographs,tapes or other records,punch

cards, magnetic tapes, disks, data cells, drums, printouts, text messages, and any other means of

storing or recording information;

                All files from any personal computer, notebook, or laptop computer, file server,

minicomputer, mainframe computer, or other storage device,including but not limited to hard disk

drives, flash and thumb drives, or backup or archival tapes(whether stored on-site or at an off-site

storage facility) and any other form or manifestation of electronically stored and/or retrieved

electronic information, including but not limited to e-mail. All relevant files that are still on the

storage media, but that are identified as "erased but recoverable" are to be included.

       4.       "Identify," "Identity" or "Identification":
Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 60 of 64 PageID #: 69




        (a)     When used in reference to a natural person, the terms "identify," "identity" or

"identification" mean provide (i) full name;(ii) present or last known home and business address;

(iii) telephone number (iv) present or last known business or employment affiliation; and (v)

 present or last known business or employment position(including job title and a description ofjob

functions, duties and responsibilities).

       (b)      When used in reference to any entity other than a natural person, the terms

"identify,""identity" or "identification" mean provide (i) its full legal name;(ii) the address of its

principal place of business; and (iii) the identity of all individuals who acted on its behalf in

connection with the matters referred to in these interrogatories.

       (e)      When used in reference to a document, the terms 'identify," "identity" or

"identification" mean provide (i) the nature of the document (e.g. letter, contract, memorandum)

and any other information (i.e. its title, index or file number)that would facilitate the identification

thereof; (ii) its date of preparation;(iii) its present location and the identity (as defined above) of

its custodian or, if its present location and custodian are not known,a description of its last known

location, and its disposition; (iv) its subject matter and substance; (v) the identity (as defined

above) of each person who performed any function or had any role in connection therewith (i.e.,

author, contributor ofinformation, recipient, etc.) or who has any knowledge thereoftogether with

a description ofeach such person's function, role or knowledge thereof together with a description

of each person's function, role or knowledge; and (vi) if the document has been destroyed or is

otherwise no longer in existence or cannot be found, the reason why such document no longer

exists, and the identity (as defined above) of the person(s) responsible for the destruction or loss

ofthe document, and the identity of its last custodian.




                                                  3
Case 1:20-cv-01541-SB Document 1-1 Filed
                                       •I• 11/16/20 Page 61 of 64 PageID #: 70




       (d)       When used in connection with an oral communication, the terms "identify,"

"identity" or "identification" mean provide (i) its general nature (i.e., conference, telephonic

 communication,etc.);(ii)the time and place ofits occurrence;(iii)its subject matter and substance;

(iv) the identity (as defined above) of each person who performed any function or had any role in

 connection therewith or who has any knowledge thereof together with a description of each such

 person's function, role or knowledge; and (v) the identity (as defined above) of each document

 that refers thereto or that was used, referred to or prepared in the course of as a result thereof.

        5.      "Communication" means the transmittal of information in the form of acts, ideas,

 inquiries or otherwise, whether by verbal or written statement, dialogue, colloquy, discussion,

 conversation or otherwise. The term further includes, without limitation, both communications

 and statements which are face-to-face and those which are transmitted by media such as intercom,

 telephone, television, radio, computer, or electronic device.

        6.      "Person" or "persons" means a natural person, firm, partnership, limited liability

 company, association, joint venture, corporation, public entity, or any other form of business

 organization or arrangement.

        7.      The term "relating to" means concerning, referring to, describing, evidencing,

 disclosing, mentioning, advertising or constituting in whole or in part.

        8.      The term "including" means including without limitation.

        9.      The terms "all" and "each" shall be construed as "all and each."

         10.    The connectives "and", and "or" shall be construed either disjunctively or

 conjunctively as necessary to bring within the scope of the discovery request all responses that

 might otherwise be construed to be outside of its scope.




                                                   4
Case 1:20-cv-01541-SB Document
                        vr     1-1 Filed 11/16/20 Page 62 of 64 PageID #: 71




        I I.   The use of the singular form of any word includes the plural and vice versa. The

past tense shall include the present tense and vice versa. The masculine gender includes the

feminine and neuter genders and vice versa; the neuter gender includes the masculine and feminine

genders.

                                        INSTRUCTIONS

        1.     You must read and interpret these Requests for Production of Documents in

accordance with the Instructions and Definitions set forth herein and the applicable rules of

procedure.

       2.      Each document request seeks production of all documents described along with any

attachments, draft or non-identical copies. Each document request seeks production of the

documents in their entirety, without abbreviation, expurgation, or redaction.

       3.      In responding to these Requests for Production of Documents, furnish all

responsive documents that are available to you, including documents in the possession of your

representatives, employees, agents, advisors, attorneys or any other person acting on your behalf

or otherwise subject to your control.

       4.      In responding to these Requests for Production of Documents, make a diligent

search of your records, electronic files (including without limitation backup files and electronic

archives) and of other papers and materials in your possession or available to your representatives.

If you cannot obtain the documents requested, explain in your response the circumstances and

what has been and is being done to obtain the documents.

       5.      Ifany documents requested herein have been lost, discarded or destroyed, they shall

be identified and described as completely as possible, including, without limitation, the following
Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 63 of 64 PageID #: 72




information: date of disposal, reasons for disposal, person authorizing the disposal, person

disposing of the document and contents of the document.

       6.      Each Request for Production of Documents should be construed independently and

is not to be referenced to any other request herein for purposes of limitation, unless one request

specifically refers to another request.

        7.     These Requests for Production of Documents are continuing in nature in

accordance with Superior Court Civil Rule 26(e). If at any time additional information is learned

or acquired or additional documents conie into your possession, custody or control, or are brought

to your attention, prompt supplementation is required.

       8.      Where a claim of privilege or other protection from discovery is asserted in

responding or objecting to Request for Production of Documents and any documents are not

provided on the basis of such assertion, you must provide all information required by the Superior

Court, including but not limited to Superior Court Civil Rule 26 and Delaware Rule of Evidence

502.

                                           REQUESTS


        1.     All DOCUMENTS, including but not limited to all research packets, emails, text

messages, encrypted messages, and instant messages, relating to, mentioning or referencing

Plaintiff Michael Avenatti during the time period February 15, 2018 to the present.

       2,      All DOCUMENTS relating to, concerning, mentioning or referencing Plaintiff

Michael Avenatti's November 2018 arrest. Note: This request specifically includes, but is not

limited to, all broadcasts of video or audio, as well as all research packets, emails, text messages,

encrypted messages, instant messages, reports, statements, complaints and tweets.




                                                 6
Case 1:20-cv-01541-SB Document 1-1 Filed 11/16/20 Page 64 of 64 PageID #: 73




       3.         All DOCUMENTS referencing or relating in any way to any of the quotes

referenced in the Complaint in this lawsuit. Note: This request specifically includes, but is not

limited to, all scripts (including drafts), research packets, rundowns, packages, transcripts and

video and audio footage.

       4.         All print articles and web postings, including but not limited to all drafts of such

articles and postings prior to publication, relating to or mentioning Plaintiff Michael Avenatti and

published by Fox News, any affiliate or any Defendant during the time period February 15, 2018

to the present.

       5.         All DOCUMENTS, information and materials obtained during the time period

November 13, 2018 to the present regarding or referencing Mr. Avenatti's November 2018 arrest.

This request specifically includes, but is not limited to, all broadcasts of video or audio and all

print articles or web postings, as well as all research packets, emails, text messages, encrypted

messages, instant messages, tweets and reports.

       6.         All DOCUMENTS reflecting or relating to any communication that occurred

regarding Plaintiff Michael Avenatti's November 2018 arrest.

       7.         All DOCUMENTS reflecting or relating to any editorial scrutiny or editorial

standards applied to any of the quotes referenced in the Complaint in this lawsuit.



                                                 SEITZ, VAN OGTROP & GREEN,P.A:
                                                                                                         4
                                                                                                         -s
                                                 /s/ R. Karl Hill
                                                 R. KARL HILL(2747)
                                                 222 Delaware Avenue, Suite 1500
                                                 Wilmington, DE 19801
                                                 302-888-7604

Date: November 12, 2020



                                                   7
